UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5235 Nuveen California Municipal Value Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: August 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage and Other Information 9 Common Share Dividend and Price Information 11 Performance Overviews 13 Portfolios of Investments 20 Statement of Assets and Liabilities 65 Statement of Operations 67 Statement of Changes in Net Assets 69 Statement of Cash Flows 72 Financial Highlights 74 Notes to Financial Statements 84 Annual Investment Management Agreement Approval Process 96 Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Chairman’s Letter to Shareholders Dear Shareholders, Investors have many reasons to remain cautious. The challenges in the Euro area are casting a shadow over global economies and financial markets. The political support for addressing fiscal issues is eroding as the economic and social impacts become more visible. At the same time, member nations appear unwilling to provide adequate financial support or to surrender sufficient sovereignty to strengthen the banks or unify the Euro area financial system. The gains made in reducing deficits, and the hard-won progress on winning popular acceptance of the need for economic austerity, are at risk. To their credit, European political leaders press on to find compromise solutions, but there is increasing concern that time will begin to run out. In the U.S., strong corporate earnings have enabled the equity markets to withstand much of the downward pressures coming from weakening job creation, slower economic growth and political uncertainty. The Fed remains committed to low interest rates and announced on September 13, 2012 (after the close of this reporting period) another program of quantitative easing (QE3) to continue until mid-2015. Pre-election maneuvering has added to the already highly partisan atmosphere in Congress. The end of the Bush-era tax cuts and implementation of the spending restrictions of the Budget Control Act of 2011, both scheduled to take place at year-end, loom closer. During the last year, U.S. based investors have experienced a sharp decline and a strong recovery in the equity markets. The experienced investment teams at Nuveen keep their eye on a longer time horizon and use their practiced investment disciplines to negotiate through market peaks and valleys to achieve long-term goals for investors. Experienced professionals pursue investments that will weather short-term volatility and at the same time, seek opportunities that are created by markets that overreact to negative developments. Monitoring this process is an important consideration for the Fund Board as it oversees your Nuveen Fund on your behalf. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board October 22, 2012 4 Nuveen Investments Portfolio Manager’s Comments Nuveen California Municipal Value Fund, Inc. (NCA) Nuveen California Municipal Value Fund 2 (NCB) Nuveen California Performance Plus Municipal Fund, Inc. (NCP) Nuveen California Municipal Market Opportunity Fund, Inc. (NCO) Nuveen California Investment Quality Municipal Fund, Inc. (NQC) Nuveen California Select Quality Municipal Fund, Inc. (NVC) Nuveen California Quality Income Municipal Fund, Inc. (NUC) Portfolio manager Scott Romans examines key investment strategies and the six-month performance of the Nuveen California Municipal Funds. Scott, who joined Nuveen in 2000, has managed NCA, NCP, NCO, NQC, NVC and NUC since 2003. He added portfolio management responsibility for NCB at its inception in 2009. What key strategies were used to manage these California Funds during the six-month reporting period ended August 31, 2012? During this reporting period, municipal bond prices generally rallied, as strong demand and tight supply combined to create favorable market conditions for municipal bonds. Although the availability of tax-exempt supply improved over that of the same six-month period a year earlier, the pattern of new issuance remained light compared with long-term historical trends. This supply/demand dynamic served as a key driver of performance. Concurrent with rising prices, yields continued to decline across most maturities, especially at the longer end of the municipal yield curve, and the yield curve flattened. During this period, we saw an increasing number of borrowers come to market seeking to take advantage of the low rate environment, with approximately 60% of new municipal paper issued by borrowers that were calling existing debt and refinancing at lower rates. In this environment, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term and helped us keep the Funds fully invested. During this period, the Funds found value in several areas of the market, including health care. The Funds also took advantage of opportunities to move out of local general obligation (GO) bonds and into state GOs and, more broadly speaking, away from GO bonds in general and into revenue bonds. These moves were intended to reduce the Funds’ exposure to some of the fiscal problems faced by local governments in California, including local real estate valuations and Proposition 13’s constraints on property taxes, as well as pension issues. One example of revenue credits that we purchased during Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 this period were water bonds issued by the San Francisco Public Utilities Commission for water service to the city and Bay Area. We also continued to add exposure to redevelopment agency (RDA) bonds in the secondary market. Because of recent changes to the RDA program, we remained very selective in our purchases in this area, evaluating issuers on a case by case basis. (In 2011, as part of cost saving measures to close gaps in the California state budget, all 400 RDAs in the state were ordered to dissolve by February 1, 2012, and successor agencies and oversight boards were created to manage obligations that were in place prior to the dissolution and take title to the RDAs’ housing and other assets.) In addition to finding opportunities in specific sectors, we also focused on taking advantage of short-term market opportunities created by supply/demand dynamics in the municipal market during this period. While demand for tax exempt paper remained consistently strong throughout the period, supply fluctuated widely. We found that periods of substantial supply provided good short term buying opportunities not only because of the increased number of issues available but also because some investors became more hesitant in their buying as supply grew, causing spreads to widen temporarily. In general during this period, we focused on bonds with longer maturities. This enabled us to take advantage of attractive yields at the longer end of the municipal yield curve and also provided some protection for the Funds’ duration and yield curve positioning. We also purchased lower rated bonds when we found attractive opportunities, as we believed these bonds continued to offer relative value. Cash for new purchases during this period was generated primarily by the proceeds from a meaningful number of bond calls resulting from the increase in refinancings. During this period, we worked to redeploy these proceeds as well as those from maturing bonds to keep the Funds as fully invested as possible. In addition, as discussed above, the Funds sold some local GOs and appropriation bonds and reinvested the proceeds in state GOs. Overall, selling was minimal because the bonds in our portfolios generally embedded higher yields than those on bonds available in the current marketplace. As of August 31, 2012, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. As part of our duration management strategies, NCB also used forward interest rate swaps to reduce price volatility risk to movements in U.S. interest rates relative to the Fund’s benchmarks. During this period, these derivatives functioned as intended. At period end, we continued to use forward interest rate swaps in NCB to reduce duration. 6 Nuveen Investments How did the Funds perform? Individual results for these Nuveen Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value* For periods ended 8/31/12 Fund 6-Month 1-Year 5-Year 10-Year NCA** 4.85% 12.81% 6.20% 5.32% NCB ** 5.51% 15.16% N/A N/A NCP 5.66% 18.26% 7.81% 6.51% NCO 6.44% 21.35% 8.08% 6.71% NQC 7.21% 19.47% 8.13% 6.48% NVC 7.21% 21.55% 8.95% 7.12% NUC 6.33% 18.80% 8.66% 6.94% S&P California Municipal Bond Index*** 3.55% 10.79% 6.12% 5.35% S&P Municipal Bond Index*** 3.24% 9.35% 6.00% 5.28% Lipper California Municipal Debt Funds Classification Average*** 6.38% 19.48% 6.76% 6.14% For the six months ended August 31, 2012, the cumulative returns on common share net asset value (NAV) for all of these California Funds exceeded the returns on the S&P California Municipal Bond Index and the S&P Municipal Bond Index. For the same period, NCO, NQC and NVC outperformed the average return on the Lipper California Municipal Debt Funds Classification Average, NUC performed in line with this Lipper classification, and NCA, NCB and NCP lagged the Lipper average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of regulatory leverage was an important positive factor in performance during this period. The primary reason that the returns of NCA and NCB trailed those of the other five Funds for this six-month period was that these two Funds do not use regulatory leverage. Leverage is discussed in more detail later in this report. In an environment of declining rates and flattening yield curve, municipal bonds with longer maturities generally outperformed those with shorter maturities during this period. Overall, credits at the longest end of the municipal yield curve posted the strongest returns, while bonds at the shortest end produced the weakest results. Among these Funds, NVC and NQC were the most advantageously positioned in terms of duration and yield curve, with overweights in the outperforming longer part of the yield curve and underexposure to the shorter end of the curve that produced weaker returns. Overall, duration and yield curve positioning was generally a positive contributor to the performance of these Funds, although the net impact varied depending upon each Fund’s individual weightings along the yield curve. The performance of NCP, for example, was impacted by its shorter positioning relative to the other Funds in Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview for your Fund in this report. * Six-month returns are cumulative; all other returns are annualized. ** NCA and NCB do not use regulatory leverage. *** Refer to Glossary of Terms Used in this Report for definitions. Indexes and Lipper averages are not available for direct investment. Nuveen Investments 7 this report. In addition, NCA, NCO, NQC and NVC benefited from their overweightings in zero coupon bonds, which generally outperformed the market during this period due to their longer durations. NCB, NCP and NUC were underweighted in these bonds. Credit exposure was another important factor in the Funds’ performance during these six months, as lower quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, narrowed through a variety of rating categories. As a result of this spread compression, the Funds generally benefited from their holdings of lower rated credits. NCB’s credit profile, which included a heavy weighting in bonds rated BBB and the smallest allocation of AAA bonds among these Funds, enabled this Fund to outperform NCA, the other unleveraged Fund, which (together with NUC) had the largest allocations of AAA bonds. During this period, revenue bonds as a whole outperformed the general municipal market. Holdings that generally made positive contributions to the Funds’ returns included health care (together with hospitals), education, housing, transportation (including toll roads), redevelopment agencies (RDA) and tax increment financing (TIF) district credits. NVC and NQC, in particular, had strong contributions from their overweightings in toll roads and TIF districts. In addition, all of these Funds, especially NCB, benefited from good weightings in the health care sector. Tobacco credits backed by the 1998 master tobacco settlement agreement also performed very well, as these bonds benefited from several market developments, including increased demand for higher yielding investments by investors who had become less risk-averse. In addition, based on recent data showing that cigarette sales had fallen less steeply than anticipated, the 46 states participating in the agreement, including California, stand to receive increased payments from the tobacco companies. As of August 31, 2012, these Funds held tobacco credits, which benefited their performance as tobacco bonds rallied. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were the poorest performing market segment during this period. The underperformance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. As of August 31, 2012, NUC and NCA had the largest allocations of these bonds, which detracted from their performance, while NCB, NQC and NVC held the fewest pre-refunded bonds. General obligation (GO) bonds and utilities credits also lagged the performance of the general municipal market for this period. 8 Nuveen Investments Fund Leverage and Other Information IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the return of the Funds relative to their benchmarks was the Funds’ use of leverage. As mentioned previously, NCA and NCB do not use regulatory leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage had a positive impact on the performance of the Funds over this reporting period. THE FUND’S REGULATORY LEVERAGE As of August 31, 2012, the following Funds have issued and outstanding Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. As mentioned previously, NCA and NCB do not use regulatory leverage. VRDP Shares VRDP Shares Issued Fund at Liquidation Value NCP $ NCO $ NQC $ NVC $ NUC $ (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies for further details on VRDP Shares.) RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Your Nuveen Investments 9 common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. 10 Nuveen Investments Common Share Dividend and Price Information DIVIDEND INFORMATION During the six-month reporting period ended August 31, 2012, the dividends of all of the Fund’s in this report remained stable. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of August 31, 2012, all of the Funds in this report had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. COMMON SHARE REPURCHASES AND PRICE INFORMATION As of August 31, 2012, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired their common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase programs, NCA, NCB and NQC have not repurchased any of their outstanding common shares. Common Shares % of Outstanding Funds Repurchased and Retired Common Shares NCA — — NCB — — NCP 0.2% NCO 0.3% NQC — — NVC 0.2% NUC 0.2% During the six-month reporting period, the Funds did not repurchase any of their outstanding common shares. Nuveen Investments 11 As of August 31, 2012, and during the current reporting period, the Funds’ common share prices were trading at (+) premiums and/or (-) discounts to their common share NAVs as shown in the accompanying table. 8/31/12 Six-Month Average Fund (+) Premium/(-) Discount (+) Premium/(-) Discount NCA (-)0.77% (-)0.02% NCB (-)4.31% (-)3.12% NCP (+)1.14% (+)0.41% NCO (-)0.50% (+)0.43% NQC (+)1.20% (+)1.44% NVC (+)3.19% (+)1.72% NUC (+)3.35% (+)2.40% 12 Nuveen Investments NCA Nuveen California Performance Municipal Value OVERVIEW Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.77 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage N/A Effective Leverage % Average Annual Total Returns (Inception 10/07/87) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % U.S. Guaranteed % Health Care % Utilities % Water and Sewer % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 13 NCB Nuveen California Performance Municipal Value OVERVIEW Fund 2 as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -4.31 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage N/A Effective Leverage % Average Annual Total Returns (Inception 4/28/09) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % Since Inception % % Portfolio Composition3,5 (as a % of total investments) Health Care % Tax Obligation/Limited % Utilities % Tax Obligation/General % Water and Sewer % Education and Civic Organizations % Housing/Single Family % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0234 per share. 5 Excluding investments in derivatives. 14 Nuveen Investments NCP Nuveen California Performance Performance Plus OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 11/15/89) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % Tax Obligation/General % U.S Guaranteed % Utilities % Water and Sewer % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 15 NCO Nuveen California Performance Municipal Market OVERVIEW Opportunity Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.50 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 5/17/90) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Health Care % Water and Sewer % U.S. Guaranteed % Consumer Staples % Transportation % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 16 Nuveen Investments NQC Nuveen California Performance Investment Quality OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 11/20/90) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Health Care % Education and Civic Organizations % Transportation % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 17 NVC Nuveen California Performance Select Quality OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 5/22/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % Tax Obligation/Limited % Health Care % Water and Sewer % Utilities % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments NUC Nuveen California Performance Quality Income OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 11/20/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % U.S. Guaranteed % Tax Obligation/General % Water and Sewer % Education and Civic Organizations % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 19 Nuveen California Municipal Value Fund, Inc. NCA Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.2% (4.2% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ $ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 BB– 5.125%, 6/01/47 6/17 at 100.00 BB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 0.000%, 6/01/37 6/22 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 1.1% (1.0% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 95 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB California Statewide Community Development Authority, Certificates of Participation, San Diego Space and Science Foundation, Series 1996, 7.500%, 12/01/26 6/12 at 100.00 N/R Total Education and Civic Organizations Health Care – 15.3% (15.3% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011: 5.000%, 8/15/31 8/21 at 100.00 A+ 5.250%, 8/15/41 8/21 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 6.000%, 8/15/42 8/20 at 100.00 AA– California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/27 2/17 at 100.00 BBB California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured 7/17 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call A1 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 11/15 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A, 5.000%, 12/01/22 12/15 at 100.00 BBB Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Baa3 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 $ San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, Series 2007A, 5.750%, 2/01/41 – AMBAC Insured 8/17 at 100.00 A+ Sierra View Local Health Care District, California, Revenue Bonds, Series 2007, 5.250%, 7/01/37 9/17 at 100.00 A Total Health Care Housing/Multifamily – 2.3% (2.2% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Statewide Community Development Authority, Multifamily Housing Revenue Bonds, Harbor City Lights, Series 1999Y, 6.650%, 7/01/39 (Alternative Minimum Tax) 1/13 at 100.00 N/R San Dimas Housing Authority, California, Mobile Home Park Revenue Bonds, Charter Oak Mobile Home Estates Acquisition Project, Series 1998A, 5.700%, 7/01/28 1/13 at 100.00 N/R Total Housing/Multifamily Housing/Single Family – 0.9% (0.9% of Total Investments) California Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007, 5.000%, 12/01/42 (Alternative Minimum Tax) 12/16 at 100.00 AA California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 BBB Total Housing/Single Family Long-Term Care – 3.8% (3.8% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Revenue Bonds, Elder Care Alliance of Union City, Series 2004: 5.400%, 8/15/24 8/14 at 100.00 A– 5.600%, 8/15/34 8/14 at 100.00 A– ABAG Finance Authority for Non-Profit Corporations, California, Health Facility Revenue Bonds, The Institute on Aging, Series 2008A, 5.650%, 8/15/38 8/18 at 100.00 A– California Statewide Community Development Authority, Certificates of Participation, Internext Group, Series 1999, 5.375%, 4/01/17 10/12 at 100.00 BBB Total Long-Term Care Tax Obligation/General – 18.0% (17.9% of Total Investments) California State, General Obligation Bonds, Series 2004, 5.000%, 2/01/20 2/14 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 4/01/38 4/19 at 100.00 A1 6.000%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011: 5.000%, 9/01/41 9/21 at 100.00 A1 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012: 5.250%, 2/01/28 No Opt. Call A1 5.000%, 4/01/42 4/22 at 100.00 A1 Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 5.000%, 7/01/24 – FGIC Insured 7/16 at 100.00 Aa2 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call Baa1 Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured 8/15 at 100.00 AA+ Nuveen Investments 21 Nuveen California Municipal Value Fund, Inc. (continued) NCA Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, Election 2010 Series 2011A, 0.000%, 9/01/41 9/36 at 100.00 Aa1 $ Tahoe Forest Hospital District, Placer and Nevada Counties, California, General Obligation Bonds, Series 2010B, 5.500%, 8/01/35 8/18 at 100.00 Aa3 Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Total Tax Obligation/General Tax Obligation/Limited – 20.6% (20.5% of Total Investments) Artesia Redevelopment Agency, California, Tax Allocation Revenue Bonds, Artesia Redevelopment Project Area, Series 2007, 5.375%, 6/01/27 6/15 at 100.00 BBB+ Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003: 5.500%, 10/01/23 – RAAI Insured 10/13 at 100.00 N/R 5.625%, 10/01/33 – RAAI Insured 10/13 at 100.00 N/R Calexico Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Central Business and Residential District Project, Series 2003C, 5.000%, 8/01/28 – AMBAC Insured 8/13 at 102.00 A– California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A2 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 BBB Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A– Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Refunding Series 2007A, 5.000%, 9/01/23 – AMBAC Insured 9/17 at 100.00 N/R Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Kern County Board of Education, California, Certificates of Participation, Series 2006A, 5.000%, 6/01/31 – NPFG Insured 6/16 at 100.00 A Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Series 2009, 6.000%, 8/01/24 8/19 at 100.00 BBB+ Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Milpitas, California, Local Improvement District 20 Limited Obligation Bonds, Series 1998A, 5.650%, 9/02/13 3/13 at 103.00 N/R Modesto Schools Infrastructure Financing Agency, Stanislaus County, California, Special Tax Revenue Bonds, Series 2004: 5.250%, 9/01/22 – AMBAC Insured 9/14 at 100.00 N/R 5.250%, 9/01/23 – AMBAC Insured 9/14 at 100.00 N/R 5.250%, 9/01/24 – AMBAC Insured 9/14 at 100.00 N/R National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Oakland Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Central District Redevelopment Project, Series 2003, 5.500%, 9/01/18 – FGIC Insured 3/13 at 100.00 A– 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Palmdale Elementary School District, Los Angeles County, California, Special Tax Bonds, Community Facilities District 90-1, Series 1999, 5.800%, 8/01/29 – AGM Insured 2/13 at 100.00 AA– $ Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 A– 80 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2004A, 5.000%, 10/01/37 – SYNCORA GTY Insured 10/14 at 100.00 A– Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – AMBAC Insured 8/13 at 100.00 AA– San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA 65 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 65 7.000%, 8/01/33 2/21 at 100.00 BBB 80 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 3/13 at 100.00 AA San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 BBB 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Simi Valley, California, Certificates of Participation, Series 2004, 5.000%, 9/14 at 100.00 A+ 9/01/24 – AMBAC Insured Tehachapi Redevelopment Agency, California, Tax Allocation Bonds, Series 2007, 5.250%, 12/01/37 – RAAI Insured 12/17 at 100.00 BBB– Travis Unified School District, Solano County, California, Certificates of Participation, Series 2006, 5.000%, 9/01/26 – FGIC Insured 9/16 at 100.00 N/R Vista Joint Powers Financing Authority, California, Special Tax Lease Revenue Refunding Bonds, Community Facilities District 90-2, Series 1997A, 5.875%, 9/01/20 3/13 at 100.00 N/R West Contra Costa Healthcare District, California, Certificates of Participation, Series 2004, 5.375%, 7/01/21 – AMBAC Insured 7/14 at 100.00 A– Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 3.8% (3.8% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (UB) 4/16 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 5.875%, 1/15/27 1/14 at 101.00 BBB– Nuveen Investments 23 Nuveen California Municipal Value Fund, Inc. (continued) NCA Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Fresno, California, Airport Revenue Bonds, Series 2000A, 5.500%, 7/01/30 – AGM Insured 1/13 at 100.00 AA– $ Palm Springs Financing Authority, California, Palm Springs International Airport Revenue Bonds, Series 2006, 5.550%, 7/01/28 (Alternative Minimum Tax) 7/14 at 102.00 N/R Total Transportation U.S. Guaranteed – 15.8% (15.7% of Total Investments) (4) Burbank Redevelopment Agency, California, Tax Allocation Bonds, Golden State Redevelopment Project, Series 2003, 5.750%, 12/01/33 (Pre-refunded 12/01/13) – FGIC Insured 12/13 at 100.00 N/R (4) California State, General Obligation Bonds, Series 2004: 85 5.000%, 2/01/20 (Pre-refunded 2/01/14) 2/14 at 100.00 Aaa 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 Aaa Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.250%, 6/01/33 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Los Angeles County Schools, California, Certificates of Participation, Pooled Financing Program, Regionalized Business Services Corporation, Series 2003A, 5.000%, 9/01/28 (Pre-refunded 9/01/13) – AGM Insured 9/13 at 100.00 AA– (4) Orange County Sanitation District, California, Certificates of Participation, Series 2003, 5.250%, 2/01/27 (Pre-refunded 8/01/13) – FGIC Insured 8/13 at 100.00 AAA Palmdale, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1988A, 0.000%, 3/01/17 (ETM) No Opt. Call AAA San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home Mortgage Revenue Bonds, Series 1988A, 0.000%, 9/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call AA+ (4) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 AA– (4) Total U.S. Guaranteed Utilities – 7.6% (7.6% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 12/12 at 100.00 N/R Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric Series 2008B, 0.000%, 9/01/23 9/16 at 64.56 A Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Co-Generation Facility Revenue Bonds, Series 2000A, 6.625%, 6/01/26 (Alternative Minimum Tax) 12/12 at 100.00 Ba1 Total Utilities Water and Sewer – 7.1% (7.1% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AD, 5.000%, 12/01/22 – AGM Insured 6/15 at 100.00 AAA Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/01/36 – NPFG Insured 8/16 at 100.00 AA– Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Los Angeles County Sanitation Districts Financing Authority, California, Senior Revenue Bonds, Capital Projects, Series 2003A, 5.000%, 10/01/23 – AGM Insured 10/13 at 100.00 AA+ 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2007A-2, 5.000%, 7/01/44 – AMBAC Insured 7/17 at 100.00 AA $ Madera Irrigation District, California, Water Revenue Refunding Bonds, Series 2008: 5.500%, 1/01/33 1/18 at 100.00 A– 5.500%, 1/01/38 1/18 at 100.00 A– Woodbridge Irrigation District, California, Certificates of Participation, Water Systems Project, Series 2003, 5.625%, 7/01/43 7/13 at 100.00 A+ Total Water and Sewer $ Total Investments (cost $238,391,956) – 100.5% Floating Rate Obligations – (1.7)% ) Other Assets Less Liabilities – 1.2% Net Assets – 100% $ All percentages in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 25 Nuveen California Municipal Value Fund 2 NCB Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.0% (5.1% of Total Investments) $ Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 6/15 at 100.00 B– $ Education and Civic Organizations – 7.2% (7.4% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/25 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2009, 5.500%, 11/01/39 11/19 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, University of California Department of Education Riverside Campus Project, Series 2009B, 5.750%, 4/01/23 4/19 at 100.00 A2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB Total Education and Civic Organizations Health Care – 23.2% (23.8% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Health Facility Revenue Bonds, Saint Rose Hospital, Series 2009A, 6.000%, 5/15/29 5/19 at 100.00 A– California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2009A, 6.000%, 7/01/39 7/19 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital of Orange County, Series 2009A, 6.500%, 11/01/38 11/19 at 100.00 A California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/27 2/17 at 100.00 BBB California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2007B, 5.000%, 3/01/37 – AGC Insured 3/18 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 3/01/41 3/16 at 100.00 A+ 5.250%, 3/01/45 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2004D, 5.050%, 8/15/38 – AGM Insured 8/18 at 100.00 AA Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.000%, 8/01/24 8/16 at 100.00 Baa2 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Total Health Care Housing/Multifamily – 1.0% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB 70 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 Total Housing/Multifamily 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 6.5% (6.6% of Total Investments) $ California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008L, 5.500%, 8/01/38 2/18 at 100.00 BBB $ California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 4.625%, 8/01/26 (Alternative Minimum Tax) 2/16 at 100.00 BBB Total Housing/Single Family Industrials – 1.6% (1.6% of Total Investments) California Enterprise Development Authority, Sewer Facilities Revenue, Anheuser-Busch Project, Senior Lien Series 2007, 5.300%, 9/01/47 (Alternative Minimum Tax) 11/12 at 100.00 A Long-Term Care – 2.1% (2.1% of Total Investments) California Health Facilities Financing Authority, Insured Revenue Bonds, Community Program for Persons with Developmental Disabilities, Series 2011A, 6.250%, 2/01/26 2/21 at 100.00 A– Materials – 1.1% (1.1% of Total Investments) Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) 6/15 at 100.00 BBB Tax Obligation/General – 9.0% (9.2% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 – NPFG Insured 6/17 at 100.00 A1 Carlsbad Unified School District, San Diego County, California, General Obligation Bonds, Series 2009B, 0.000%, 5/01/34 5/24 at 100.00 AA Oakland, California, General Obligation Bonds, Measure DD Series 2009B, 5.250%, 1/15/29 1/19 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 18.2% (18.6% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2010A-1, 6.000%, 3/01/35 3/20 at 100.00 A2 Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Series 2009, 6.875%, 8/01/39 8/19 at 100.00 BBB+ National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011: 5.000%, 8/01/16 No Opt. Call A– 80 6.500%, 8/01/24 8/21 at 100.00 A– 30 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 30 6.000%, 9/01/33 3/13 at 103.00 N/R 60 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB 95 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ 15 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– San Francisco City and County Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009B, 6.625%, 8/01/39 8/19 at 100.00 A San Francisco City and County, California, Certificates of Participation, Multiple Capital Improvement Projects, Series 2009A, 5.250%, 4/01/31 4/19 at 100.00 AA– Nuveen Investments 27 Nuveen California Municipal Value Fund 2 (continued) NCB Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 15 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– $ San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 15 7.000%, 8/01/33 2/21 at 100.00 BBB 15 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/22 – AMBAC Insured 8/17 at 100.00 BBB 25 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Val Verde Unified School District Financing Authority, California, Special Tax Revenue, Junior Lien Refunding Series 2003, 6.250%, 10/01/28 10/13 at 102.00 N/R Westlake Village, California, Certificates of Participation, Financing Project, Series 2009, 5.000%, 6/01/39 6/16 at 100.00 AA+ 40 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 1.0% (1.0% of Total Investments) San Francisco Airports Commission, California, Revenue Bonds, San Francisco International Airport, Second Series 2002, Issue 32G, 5.000%, 5/01/24 – FGIC Insured 5/16 at 100.00 A+ U.S. Guaranteed – 0.2% (0.2% of Total Investments) (4) 80 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2009, 5.500%, 11/01/39 (Pre-refunded 11/01/19) 11/19 at 100.00 A2 (4) Utilities – 13.7% (14.1% of Total Investments) M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Roseville Natural Gas Financing Authority, California, Gas Revenue Bonds, Series 2007, 5.000%, 2/15/17 No Opt. Call A Southern California Public Power Authority, Natural Gas Project 1 Revenue Bonds, Series 2007A, 5.250%, 11/01/24 No Opt. Call Baa1 Tuolumne Wind Project Authority, California, Revenue Bonds, Tuolumne Company Project, Series 2009A, 5.625%, 1/01/29 1/19 at 100.00 A+ Total Utilities Water and Sewer – 7.9% (8.1% of Total Investments) Orange County Sanitation District, California, Certificates of Participation, Tender Option Bond Trust 3020, 17.435%, 2/01/35 (IF) (5) 2/19 at 100.00 AAA San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Series 2012A, 5.000%, 11/01/43 5/22 at 100.00 AA– Western Riverside Water & Wastewater Financing Authority, California, Revenue Bonds, Western Municipal Water District, Series 2009, 5.625%, 9/01/39 – AGC Insured 8/19 at 100.00 AA Total Water and Sewer $ Total Investments (cost $45,637,039) – 97.7% Other Assets Less Liabilities – 2.3% (6) Net Assets Applicable to Common Shares – 100% $ 28 Nuveen Investments Investments in Derivatives at August 31, 2012: Forward Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (7 ) Date (Depreciation ) Barclays Bank PLC $ Receive 3-Month USD-LIBOR % Semi-Annually 4/30/14 4/30/34 $ ) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative investments as noted within Investments in Derivatives at August 31, 2012. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract N/R Not rated. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar-London Interbank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 29 Nuveen California Performance Plus Municipal Fund, Inc. NCP Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 6.2% (4.4% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ $ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.750%, 6/01/47 6/17 at 100.00 BB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 0.000%, 6/01/37 6/22 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 4.5% (3.3% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.131%, 3/01/33 (IF) 3/18 at 100.00 Aa2 San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/34 9/15 at 102.00 Baa3 University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A, 5.125%, 5/15/17 – AMBAC Insured 5/13 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 24.6% (17.6% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured 7/20 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 6.000%, 8/15/42 8/20 at 100.00 AA– California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/46 2/17 at 100.00 BBB California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.250%, 7/01/30 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call A1 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 (UB) (4) 11/15 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.234%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA– 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A, 5.000%, 12/01/23 12/15 at 100.00 BBB $ Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 5.250%, 1/01/42 1/21 at 100.00 A Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 2009E, 5.000%, 5/15/38 5/17 at 101.00 Aa2 Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 6.500%, 1/01/41 1/21 at 100.00 A Total Health Care Housing/Multifamily – 3.1% (2.2% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB Los Angeles, California, GNMA Collateralized Multifamily Housing Revenue Bonds, Ridgecroft Apartments, Series 1997E, 6.250%, 9/20/39 (Alternative Minimum Tax) 9/12 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.1% (0.1% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 BBB Long-Term Care – 1.6% (1.2% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Channing House, Series 2010, 6.125%, 5/15/40 5/20 at 100.00 A– Tax Obligation/General – 23.1% (16.5% of Total Investments) California State, General Obligation Bonds, Series 2004, 5.000%, 2/01/23 2/14 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2008, 5.125%, 4/01/33 4/18 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010: 6.000%, 3/01/33 3/20 at 100.00 A1 5.250%, 11/01/40 11/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 5.000%, 4/01/42 4/22 at 100.00 A1 Centinela Valley Union High School District, Los Angeles County, California, General Obligation Bonds, Series 2002A, 5.250%, 2/01/26 – NPFG Insured No Opt. Call A+ Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, General Obligation Bonds, Series 2006C, 5.000%, 8/01/24 – AGM Insured (UB) 8/14 at 102.00 Aa2 North Orange County Community College District, California, General Obligation Bonds, Series 2003B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call Aa1 Oxnard School District, Ventura County, California, General Obligation Refunding Bonds, Series 2001A, 5.750%, 8/01/30 – NPFG Insured 2/22 at 103.00 A+ Riverside Community College District, California, General Obligation Bonds, Series 2004A: 15 5.250%, 8/01/25 – NPFG Insured 8/14 at 100.00 AA 20 5.250%, 8/01/26 – NPFG Insured 8/14 at 100.00 AA Nuveen Investments 31 Nuveen California Performance Plus Municipal Fund, Inc. (continued) NCP Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured 8/15 at 100.00 AA+ $ San Diego Unified School District, San Diego County, California, General Obligation Bonds, Series 2003E, 5.250%, 7/01/22 – AGM Insured 7/13 at 101.00 Aa2 San Juan Capistrano, California, General Obligation Bonds, Open Space Program, Tender Option Bond Trust 3646, 17.830%, 8/01/17 (IF) No Opt. Call AAA Santa Maria Joint Union High School District, Santa Barbara and San Luis Obispo Counties, California, General Obligation Bonds, Series 2003B, 5.625%, 8/01/24 – AGM Insured No Opt. Call Aa3 Southwestern Community College District, San Diego County, California, General Obligation Bonds, Series 2005, 5.000%, 8/01/24 – NPFG Insured 8/15 at 102.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 41.1% (29.4% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Series 2002A, 5.250%, 3/01/22 – AMBAC Insured 11/12 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Series 2003D, 5.500%, 6/01/20 12/13 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A, 5.500%, 6/01/19 6/14 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A2 California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 Aa3 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 BBB Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A– Coachella Valley Unified School District, Riverside County, California, Certificates of Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured 9/16 at 100.00 N/R Corona Public Financing Authority, California, Superior Lien Revenue Bonds, Series 1999A, 5.000%, 9/01/20 – AGM Insured 3/13 at 100.00 AA– Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Refunding Series 2001, 5.000%, 9/01/31 – NPFG Insured 3/13 at 101.00 A– Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured 9/16 at 100.00 A– Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A, 5.000%, 9/01/25 – SYNCORA GTY Insured 9/15 at 100.00 BB+ Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1: 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Series 2006B, 5.000%, 9/01/31 – FGIC Insured 9/16 at 100.00 BBB 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Los Angeles Municipal Improvement Corporation, California, Lease Revenue Bonds, Police Headquarters, Series 2006A, 4.750%, 1/01/31 – FGIC Insured 1/17 at 100.00 A+ $ Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 2011A, 6.750%, 9/01/26 9/21 at 100.00 A– Moreno Valley Unified School District, Riverside County, California, Certificates of Participation, Series 2005, 5.000%, 3/01/22 – AGM Insured 3/14 at 100.00 AA– Murrieta Redevelopment Agency, California, Tax Allocation Bonds, Series 2007A, 5.000%, 8/01/37 – NPFG Insured 8/17 at 100.00 A– National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Refunding, School District Pass-Through, Series 2004, 5.000%, 3/01/32 – RAAI Insured 3/14 at 100.00 N/R Norco Redevelopment Agency, California, Tax Allocation Refunding Bonds, Project Area 1, Refunding Series 2010, 5.875%, 3/01/32 3/20 at 100.00 A Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Paramount Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, Series 2003, 5.000%, 8/01/23 – NPFG Insured 8/13 at 100.00 A– Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 A– Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple Projects, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured 10/15 at 100.00 BBB 85 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2010A, 6.000%, 10/01/39 10/20 at 100.00 A– Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 BBB Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 A– Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – AMBAC Insured 8/13 at 100.00 AA– Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, 5.400%, 11/01/20 – NPFG Insured No Opt. Call A1 San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 8/19 at 100.00 A– 70 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– Nuveen Investments 33 Nuveen California Performance Plus Municipal Fund, Inc. (continued) NCP Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: $ 70 7.000%, 8/01/33 2/21 at 100.00 BBB $ 85 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2004A, 4.360%, 8/01/16 – NPFG Insured 8/14 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, Series 2005C, 5.000%, 8/01/35 – AMBAC Insured 8/15 at 100.00 A– Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 2003: 5.000%, 6/01/20 – NPFG Insured 6/13 at 100.00 A 5.000%, 6/01/21 – NPFG Insured 6/13 at 100.00 A Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Sweetwater Union High School District, San Diego County, California, Certificates of Participation, Series 2002: 5.000%, 9/01/23 – AGM Insured 9/13 at 101.00 AA– 5.000%, 9/01/24 – AGM Insured 9/14 at 100.00 AA– Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Subordinate Lien Series 2011, 6.875%, 12/01/33 12/21 at 100.00 A Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 5.4% (3.8% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, Trust 1058, 5.000%, 4/01/31 (UB) 4/16 at 100.00 AA Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2008, Trust 3211, 13.453%, 10/01/32 (IF) 4/18 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 5.875%, 1/15/29 1/14 at 101.00 BBB– Total Transportation U.S. Guaranteed – 14.2% (10.2% of Total Investments) (5) California Infrastructure and Economic Development Bank, First Lien Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/23 – AGM Insured (ETM) No Opt. Call Aaa California State University, Systemwide Revenue Bonds, Series 2002A: 5.000%, 11/01/19 (Pre-refunded 11/01/12) – AMBAC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/19 (Pre-refunded 11/01/12) – AMBAC Insured 11/12 at 100.00 Aa2 (5) California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 (Pre-refunded 7/01/14) 7/14 at 100.00 Aaa Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa 5,459,520 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2004C, 5.250%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 AA (5) 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 AA– (5) $ South Gate Utility Authority, California, Subordinate Revenue Bonds, Water and Sewer System Projects, Series 2001, 5.000%, 10/01/22 (Pre-refunded 10/01/12) – FGIC Insured 10/12 at 101.00 BBB (5) University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A: 5.125%, 5/15/17 (Pre-refunded 5/15/13) – AMBAC Insured 5/13 at 100.00 Aa1 (5) 70 5.125%, 5/15/17 (Pre-refunded 5/15/13) – AMBAC Insured 5/13 at 100.00 Aa1 (5) Total U.S. Guaranteed Utilities – 9.5% (6.8% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 12/12 at 100.00 N/R Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2003A-2, 5.000%, 7/01/21 – NPFG Insured 7/13 at 100.00 AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) 7/15 at 100.00 AA– Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Orange County Public Financing Authority, California, Waste Management System Revenue Refunding Bonds, Series 1997, 5.250%, 12/01/13 – AMBAC Insured (Alternative Minimum Tax) No Opt. Call A1 Total Utilities Water and Sewer – 6.3% (4.5% of Total Investments) California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, Pooled Financing Program, Series 2003A, 5.250%, 10/01/23 – AGM Insured 10/13 at 100.00 AA– Central Basin Municipal Water District, California, Certificates of Participation, Tender Option Bond Trust 3152, 17.550%, 8/01/33 – AGM Insured (IF) 2/20 at 100.00 AA East Valley Water District Financing Authority, California, Refunding Revenue Bonds, Series 2010, 5.000%, 10/01/40 10/20 at 100.00 AA– El Centro Financing Authority, California, Water Revenue Bonds, Series 2006A, 4.750%, 10/01/31 – AGM Insured 10/16 at 100.00 AA– Pajaro Valley Water Management Agency, California, Revenue Certificates of Participation, Series 1999A, 5.750%, 3/01/29 – AMBAC Insured 3/13 at 100.00 BBB Woodbridge Irrigation District, California, Certificates of Participation, Water Systems Project, Series 2003, 5.625%, 7/01/43 7/13 at 100.00 A+ Total Water and Sewer $ Total Investments (cost $265,950,952) – 139.7% Floating Rate Obligations – (3.0)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (39.6)% (6) ) Other Assets Less Liabilities – 2.1% Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 35 Nuveen California Performance Plus Municipal Fund, Inc. (continued) NCP Portfolio of Investments August 31, 2012 (Unaudited) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.3%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for information. See accompanying notes to financial statements. 36 Nuveen Investments Nuveen California Municipal Market Opportunity Fund, Inc. NCO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 6.8% (5.0% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 12/18 at 100.00 BB– $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.750%, 6/01/47 6/17 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 4.7% (3.4% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 70 5.000%, 11/01/21 11/15 at 100.00 A2 95 5.000%, 11/01/25 11/15 at 100.00 A2 California Infrastructure and Economic Development Bond Bank, Revenue Bonds, Scripps Research Institute, Series 2005A, 5.000%, 7/01/24 7/15 at 100.00 Aa3 California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.131%, 3/01/33 (IF) 3/18 at 100.00 Aa2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB California Statewide Communities Development Authority, Charter School Revenue Bonds, Rocketship 4 – Mosaic Elementary Charter School, Series 2011A, 8.500%, 12/01/41 12/21 at 100.00 N/R San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/34 9/15 at 102.00 Baa3 Total Education and Civic Organizations Health Care – 26.5% (19.2% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured 7/20 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/46 2/17 at 100.00 BBB California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.250%, 7/01/30 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call A1 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 11/15 at 100.00 AA– Nuveen Investments 37 Nuveen California Municipal Market Opportunity Fund, Inc. (continued) NCO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.234%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA– $ Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A, 5.000%, 12/01/23 12/15 at 100.00 BBB Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010, 5.375%, 3/15/36 3/20 at 100.00 A+ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/38 7/17 at 100.00 Baa2 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, Series 2007A, 5.750%, 2/01/41 – AMBAC Insured 8/17 at 100.00 A+ The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 2009E, 5.000%, 5/15/38 5/17 at 101.00 Aa2 Total Health Care Housing/Multifamily – 2.9% (2.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.125%, 8/15/32 8/22 at 100.00 BBB Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Augusta Communities Mobile Home Park, Series 2012A, 5.000%, 5/15/39 5/22 at 100.00 A– Total Housing/Multifamily Housing/Single Family – 0.1% (0.1% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 BBB Long-Term Care – 3.4% (2.5% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Channing House, Series 2010, 6.125%, 5/15/40 5/20 at 100.00 A– Tax Obligation/General – 26.8% (19.4% of Total Investments) Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/25 – AGM Insured No Opt. Call Aa2 California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 5.000%, 4/01/42 4/22 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2005A, 5.000%, 8/01/30 – FGIC Insured 8/15 at 100.00 A1 Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, General Obligation Bonds, Series 2006C, 5.000%, 8/01/24 – AGM Insured (UB) 8/14 at 102.00 Aa2 Monrovia Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2001B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call Aa3 Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 2002, 5.250%, 8/01/21 – FGIC Insured 11/12 at 100.00 BBB 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 25 Riverside Community College District, California, General Obligation Bonds, Series 2004A, 5.250%, 8/01/24 – NPFG Insured 8/14 at 100.00 AA $ Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured 8/15 at 100.00 AA+ San Rafael City High School District, Marin County, California, General Obligation Bonds, Series 2004B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call AA+ Southwestern Community College District, San Diego County, California, General Obligation Bonds, Series 2004, 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa2 Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured No Opt. Call AA– Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 29.5% (21.4% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A, 5.500%, 6/01/19 6/14 at 100.00 A2 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 BBB Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A– Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Refunding Series 2001, 5.000%, 9/01/31 – NPFG Insured 3/13 at 101.00 A– Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured 9/16 at 100.00 A– Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Modesto Schools Infrastructure Financing Agency, Stanislaus County, California, Special Tax Revenue Bonds, Series 2004: 5.250%, 9/01/25 – AMBAC Insured 9/14 at 100.00 N/R 5.250%, 9/01/26 – AMBAC Insured 9/14 at 100.00 N/R National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– 90 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured No Opt. Call BBB Ontario, California, Special Tax Bonds, Community Facilities District 5, Freeway Interchange Project, Series 1997, 6.375%, 9/01/17 3/13 at 100.00 N/R Nuveen Investments 39 Nuveen California Municipal Market Opportunity Fund, Inc. (continued) NCO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Panama-Buena Vista Union School District, California, Certificates of Participation, School Construction Project, Series 2006, 5.000%, 9/01/22 – NPFG Insured 9/16 at 100.00 A1 $ Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 90 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 A– 55 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2010A, 6.000%, 10/01/39 10/20 at 100.00 A– Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – AMBAC Insured 8/13 at 100.00 AA– Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, 5.400%, 11/01/20 – AMBAC Insured No Opt. Call A1 45 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 45 7.000%, 8/01/33 2/21 at 100.00 BBB 55 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 3/13 at 100.00 AA San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D: 5.000%, 8/01/19 – AMBAC Insured 8/17 at 100.00 BBB 5.000%, 8/01/21 – AMBAC Insured 8/17 at 100.00 BBB 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB 70 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities District 03-01 Crowne Hill, Series 2012, 5.000%, 9/01/33 9/22 at 100.00 BBB+ Temecula Valley Unified School District, Riverside County, California, Community Facilities District 2002-1 Improvement Area 1 Special Tax, Series 2012, 5.000%, 9/01/33 9/22 at 100.00 N/R Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 6.5% (4.7% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2008, Trust 3211, 13.453%, 10/01/32 (IF) 4/18 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 5.875%, 1/15/29 1/14 at 101.00 BBB– San Francisco Airports Commission, California, Special Facilities Lease Revenue Bonds, San Francisco International Airport, SFO Fuel Company LLC, Series 2000A, 6.125%, 1/01/27 – AGM Insured (Alternative Minimum Tax) 1/13 at 100.00 AA– Total Transportation 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 9.1% (6.6% of Total Investments) (4) $ 10 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2002X, 5.500%, 12/01/17 – FGIC Insured (ETM) No Opt. Call AAA $ California State, General Obligation Bonds, Series 2004, 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 Aaa Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.250%, 6/01/33 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Orange County Water District, California, Revenue Certificates of Participation, Series 2003B, 5.000%, 8/15/34 – NPFG Insured (ETM) 8/13 at 100.00 AAA Pomona, California, GNMA/FHLMC Collateralized Single Family Mortgage Revenue Refunding Bonds, Series 1990B, 7.500%, 8/01/23 (ETM) No Opt. Call Aaa Riverside Community College District, California, General Obligation Bonds, Series 2004A, 5.250%, 8/01/24 (Pre-refunded 8/01/14) – NPFG Insured 8/14 at 100.00 AA (4) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 AA– (4) Total U.S. Guaranteed Utilities – 4.9% (3.6% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 12/12 at 100.00 N/R Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue Bonds, Series 2010-1, 5.000%, 7/01/28 1/20 at 100.00 AA– Total Utilities Water and Sewer – 16.6% (12.0% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2002X, 5.500%, 12/01/17 – FGIC Insured No Opt. Call AAA El Centro Financing Authority, California, Water Revenue Bonds, Series 2006A, 4.750%, 10/01/31 – AGM Insured 10/16 at 100.00 AA– Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/01/36 – AGM Insured 10/16 at 100.00 AA– Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.250%, 7/01/39 1/21 at 100.00 AA Orange County Sanitation District, California, Certificates of Participation, Tender Option Bond Trust 11738, 17.587%, 8/01/29 (IF) 2/19 at 100.00 AAA Placerville Public Financing Authority, California, Wastewater System Refinancing and Improvement Project Revenue Bonds, Series 2006, 5.000%, 9/01/34 – SYNCORA GTY Insured 9/16 at 100.00 N/R Sacramento County Sanitation District Financing Authority, California, Revenue Bonds, Series 2006, 5.000%, 12/01/31 – FGIC Insured 6/16 at 100.00 AA San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding Series 2010A, 5.250%, 5/15/27 5/20 at 100.00 AA San Francisco City and County Public Utilities Commission, California, Clean Water Revenue Refunding Bonds, Series 2003A, 5.250%, 10/01/20 – NPFG Insured 4/13 at 100.00 AA– Total Water and Sewer $ Total Investments (cost $162,952,184) – 137.8% Floating Rate Obligations – (3.3)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (37.9)% (5) ) Other Assets Less Liabilities – 3.4% Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 41 Nuveen California Municipal Market Opportunity Fund, Inc. (continued) NCO Portfolio of Investments August 31, 2012 (Unaudited) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 27.5%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 42 Nuveen Investments Nuveen California Investment Quality Municipal Fund, Inc. NQC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 6.2% (4.3% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005: $ 4.250%, 6/01/21 6/15 at 100.00 BB+ $ 5.250%, 6/01/45 6/15 at 100.00 B– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.750%, 6/01/47 6/17 at 100.00 BB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 0.000%, 6/01/37 6/22 at 100.00 BB– Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.375%, 6/01/38 6/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 12.5% (8.6% of Total Investments) California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 5.000%, 12/01/36 12/16 at 100.00 Baa3 California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A, 5.000%, 10/01/27 – NPFG Insured 10/15 at 100.00 Aa3 California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 2010, 5.000%, 2/01/40 2/20 at 100.00 Aa3 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, California State University Projects, Series 1997C, 5.400%, 10/01/22 10/12 at 100.00 Aa3 California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.131%, 3/01/33 (IF) 3/18 at 100.00 Aa2 University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A: 5.125%, 5/15/16 – AMBAC Insured 5/13 at 100.00 Aa1 5.125%, 5/15/17 – AMBAC Insured 5/13 at 100.00 Aa1 5.000%, 5/15/24 – AMBAC Insured 5/13 at 100.00 Aa1 5.000%, 5/15/33 – AMBAC Insured 5/13 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 23.5% (16.1% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2004G, 5.250%, 7/01/23 7/14 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured 7/20 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 6.000%, 8/15/42 8/20 at 100.00 AA– California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007: 5.250%, 2/01/27 2/17 at 100.00 BBB 5.250%, 2/01/46 2/17 at 100.00 BBB Nuveen Investments 43 Nuveen California Investment Quality Municipal Fund, Inc. (continued) NQC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.250%, 7/01/24 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.250%, 3/01/45 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 11/15 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.234%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A, 5.000%, 12/01/23 12/15 at 100.00 BBB Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 5.250%, 1/01/42 1/21 at 100.00 A Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, Series 2007A, 5.750%, 2/01/41 – AMBAC Insured 8/17 at 100.00 A+ Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 6.500%, 1/01/41 1/21 at 100.00 A Total Health Care Housing/Multifamily – 1.2% (0.8% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB Total Housing/Multifamily Housing/Single Family – 1.4% (1.0% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 5.050%, 2/01/29 (Alternative Minimum Tax) 2/17 at 100.00 BBB California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 BBB California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 5.500%, 2/01/42 (Alternative Minimum Tax) 2/16 at 100.00 BBB Total Housing/Single Family Long-Term Care – 0.7% (0.5% of Total Investments) California Statewide Community Development Authority, Certificates of Participation, Internext Group, Series 1999, 5.375%, 4/01/17 10/12 at 100.00 BBB Tax Obligation/General – 30.1% (20.7% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 A1 5.500%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011: 5.000%, 9/01/41 9/21 at 100.00 A1 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 5.000%, 4/01/42 4/22 at 100.00 A1 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call Baa1 $ 20 Riverside Community College District, California, General Obligation Bonds, Series 2004A, 5.250%, 8/01/21 – NPFG Insured 8/14 at 100.00 AA Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured 8/15 at 100.00 AA+ San Diego Community College District, California, General Obligation Bonds, Refunding Series 2011, 5.000%, 8/01/41 8/21 at 100.00 AA+ Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Total Tax Obligation/General Tax Obligation/Limited – 39.5% (27.1% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A, 5.500%, 6/01/20 6/14 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Hospital Addition, Series 2001A, 5.000%, 12/01/21 – AMBAC Insured 12/12 at 101.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A2 California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 Aa3 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 BBB Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Refunding Series 2001, 5.000%, 9/01/31 – NPFG Insured 3/13 at 101.00 A– Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana Redevelopment Project, Series 2003A, 5.375%, 9/01/25 – AMBAC Insured 11/12 at 100.00 A+ Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bonds Trust 2215: 13.361%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 13.361%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006, 5.000%, 9/01/26 – SYNCORA GTY Insured 9/16 at 100.00 A– Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 BB+ Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Series 2006B, 5.000%, 9/01/31 – FGIC Insured 9/16 at 100.00 BBB Manteca Unified School District, San Joaquin County, California, Special Tax Bonds, Community Facilities District 89-2, Series 2001C, 5.000%, 9/01/23 – NPFG Insured 3/13 at 100.00 BBB National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Nuveen Investments 45 Nuveen California Investment Quality Municipal Fund, Inc. (continued) NQC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Norco Redevelopment Agency, California, Tax Allocation Refunding Bonds, Project Area 1, Refunding Series 2010: $ 5.875%, 3/01/32 3/20 at 100.00 A $ 6.000%, 3/01/36 3/20 at 100.00 A Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured No Opt. Call BBB Ontario, California, Special Tax Bonds, Community Facilities District 5, Freeway Interchange Project, Series 1997, 6.375%, 9/01/17 3/13 at 100.00 N/R Orange County, California, Special Tax Bonds, Community Facilities District 03-1 of Ladera Ranch, Series 2004A, 5.625%, 8/15/34 8/13 at 100.00 N/R Paramount Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, Series 2003, 5.000%, 8/01/23 – NPFG Insured 8/13 at 100.00 A– Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 A– 95 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 BBB Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 A– Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – AMBAC Insured 8/13 at 100.00 AA– Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, 5.400%, 11/01/20 – AMBAC Insured No Opt. Call A1 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 8/19 at 100.00 A– 80 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 75 7.000%, 8/01/33 2/21 at 100.00 BBB 95 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Civic Center Project, Series 2002B, 5.250%, 6/01/19 – AMBAC Insured 11/12 at 100.00 AA San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 3/13 at 100.00 AA San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2008B, 6.250%, 8/01/20 8/18 at 100.00 BBB San Ramon Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2006A, 5.000%, 2/01/38 – AMBAC Insured 2/16 at 100.00 A– 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 2003, 5.000%, 6/01/23 – NPFG Insured 6/13 at 100.00 A $ Santa Cruz County Redevelopment Agency, California, Tax Allocation Bonds, Live Oak-Soquel Community Improvement Projects, Subordinate Lien Series 2000, 5.250%, 9/01/25 – AMBAC Insured 3/13 at 100.00 A Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Subordinate Lien Series 2011, 6.875%, 12/01/33 12/21 at 100.00 A Washington Unified School District, Yolo County, California, Certificates of Participation, Series 2007, 5.125%, 8/01/37 – AMBAC Insured 8/17 at 100.00 A Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 11.1% (7.6% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series 1999A, 5.000%, 10/01/29 – NPFG Insured 10/12 at 100.00 A Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (UB) 4/16 at 100.00 AA Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2008, Trust 3211, 13.453%, 10/01/32 (IF) 4/18 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 5.875%, 1/15/29 1/14 at 101.00 BBB– Total Transportation U.S. Guaranteed – 5.9% (4.0% of Total Investments) (4) California State, General Obligation Bonds, Series 2004, 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 Aaa California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 (Pre-refunded 7/01/14) 7/14 at 100.00 Aaa Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, Franciscan Mobile Home Park Project, Series 2002A, 5.850%, 12/15/32 (Pre-refunded 12/15/13) 12/13 at 102.00 A (4) Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2004C, 5.250%, 7/01/19 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 AA (4) Moreno Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2004A, 5.250%, 8/01/24 (Pre-refunded 8/01/14) – AGM Insured 8/14 at 100.00 AA– (4) San Diego Unified School District, San Diego County, California, General Obligation Bonds, Series 2003E, 5.250%, 7/01/24 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 101.00 Aa2 (4) University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A: 5.125%, 5/15/16 (Pre-refunded 5/15/13) – AMBAC Insured 5/13 at 100.00 Aa1 (4) 5.125%, 5/15/17 (Pre-refunded 5/15/13) – AMBAC Insured 5/13 at 100.00 Aa1 (4) Total U.S. Guaranteed Utilities – 3.0% (2.0% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Turlock Irrigation District, California, Electric Revenue Bonds, Series 2003A, 5.000%, 1/01/16 – NPFG Insured 1/13 at 100.00 A+ Total Utilities Nuveen Investments 47 Nuveen California Investment Quality Municipal Fund, Inc. (continued) NQC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 10.6% (7.3% of Total Investments) $ Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– $ Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.250%, 7/01/39 1/21 at 100.00 AA Oxnard Financing Authority, California, Wastewater Revenue Bonds, Series 2003, 5.000%, 6/01/17 – FGIC Insured 6/13 at 100.00 BBB San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding Series 2010A, 5.250%, 5/15/28 5/20 at 100.00 AA Westlands Water District, California, Revenue Certificates of Participation, Series 2002, 5.250%, 9/01/22 – NPFG Insured 9/13 at 100.00 AA– Total Water and Sewer $ Total Investments (cost $290,304,698) – 145.7% Floating Rate Obligations – (2.7)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (44.2)% (5) ) Other Assets Less Liabilities – 1.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.3%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 48 Nuveen Investments Nuveen California Select Quality Municipal Fund, Inc. NVC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 7.4% (5.2% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 11/12 at 100.00 Baa1 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 BB– 5.125%, 6/01/47 6/17 at 100.00 BB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 0.000%, 6/01/37 6/22 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 5.9% (4.2% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of San Francisco, Series 2011, 6.125%, 10/01/36 10/21 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Tender Option Bond Trust 09-11B, 18.059%, 10/01/38 (IF) (4) 10/18 at 100.00 Aa1 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 5.000%, 11/01/30 11/15 at 100.00 A2 California Infrastructure and Economic Development Bond Bank, Revenue Bonds, Scripps Research Institute, Series 2005A, 5.000%, 7/01/24 7/15 at 100.00 Aa3 California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.131%, 3/01/33 (IF) 3/18 at 100.00 Aa2 California State University, Systemwide Revenue Bonds, Series 2005C, 5.000%, 11/01/27 – NPFG Insured 11/15 at 100.00 Aa2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB California Statewide Communities Development Authority, Charter School Revenue Bonds, Rocketship 4 – Mosaic Elementary Charter School, Series 2011A, 8.500%, 12/01/41 12/21 at 100.00 N/R University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A, 5.000%, 5/15/33 – AMBAC Insured 5/13 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 29.2% (20.4% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Sansum-Santa Barbara Medical Foundation Clinic, Series 2002A, 5.500%, 4/01/21 11/12 at 100.00 A– California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 2011A, 6.000%, 8/15/42 8/20 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R Nuveen Investments 49 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: $ 5.250%, 7/01/24 7/15 at 100.00 BBB $ 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call A1 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3102, 18.435%, 11/15/46 (IF) (4) 11/16 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.234%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A, 5.000%, 12/01/23 12/15 at 100.00 BBB Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010: 5.500%, 3/15/36 3/15 at 100.00 A+ 5.375%, 3/15/36 3/20 at 100.00 A+ Madera County, California, Certificates of Participation, Valley Children’s Hospital Project, Series 1995, 5.750%, 3/15/28 – NPFG Insured 9/12 at 100.00 A3 Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 6.000%, 12/01/40 12/21 at 100.00 AA Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Baa3 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/38 7/17 at 100.00 Baa2 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 6.500%, 1/01/41 1/21 at 100.00 A Total Health Care Housing/Multifamily – 1.5% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A: 5.125%, 8/15/32 8/22 at 100.00 BBB 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 Independent Cities Lease Finance Authority, California, Revenue Bonds, Morgan Hill, Hacienda Valley Mobile Home Park, Series 2004A, 5.950%, 11/15/39 11/14 at 100.00 N/R Total Housing/Multifamily 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 0.5% (0.3% of Total Investments) $ California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 5.050%, 2/01/29 (Alternative Minimum Tax) 2/17 at 100.00 BBB $ California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 BBB Total Housing/Single Family Industrials – 1.2% (0.8% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) No Opt. Call BBB Tax Obligation/General – 34.9% (24.5% of Total Investments) California State, General Obligation Bonds, Series 2003, 5.250%, 2/01/22 No Opt. Call A1 California State, General Obligation Bonds, Various Purpose Series 2000, 5.625%, 5/01/22 – FGIC Insured 11/12 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 A1 5.500%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010: 6.000%, 3/01/33 3/20 at 100.00 A1 5.250%, 11/01/40 11/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011: 5.000%, 9/01/41 9/21 at 100.00 A1 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012: 5.250%, 2/01/28 No Opt. Call A1 5.250%, 2/01/29 No Opt. Call A1 5.000%, 4/01/42 4/22 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2005A, 5.000%, 8/01/30 – FGIC Insured 8/15 at 100.00 A1 Coast Community College District, Orange County, California, General Obligation Bonds, Series 2006C, 0.000%, 8/01/31 – AGM Insured 8/18 at 100.00 Aa1 Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 2, Series 2004B, 5.000%, 10/01/25 – AGM Insured 10/14 at 100.00 AA– Fontana Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2004: 5.250%, 5/01/19 – NPFG Insured 5/14 at 100.00 Aa3 5.250%, 5/01/20 – NPFG Insured 5/14 at 100.00 Aa3 Long Beach Community College District, California, General Obligation Bonds, Series 2005B, 5.000%, 5/01/30 – FGIC Insured 5/15 at 100.00 Aa2 Los Angeles Unified School District, California, General Obligation Bonds, Series 2005A-2, 5.000%, 7/01/24 – NPFG Insured 7/15 at 100.00 Aa2 Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, General Obligation Bonds, Series 2008, Trust 2972: 5.000%, 8/01/25 – AGM Insured (UB) 8/14 at 102.00 Aa2 5.000%, 8/01/26 – AGM Insured (UB) 8/14 at 102.00 Aa2 North Orange County Community College District, California, General Obligation Bonds, Series 2003B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call Aa1 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call Baa1 Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured 8/15 at 100.00 AA+ Nuveen Investments 51 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Southwestern Community College District, San Diego County, California, General Obligation Bonds, Election of 2008, Series 2011C, 5.250%, 8/01/36 8/21 at 100.00 Aa2 $ Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured No Opt. Call AA– Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Total Tax Obligation/General Tax Obligation/Limited – 30.2% (21.1% of Total Investments) Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003, 5.500%, 10/01/23 – RAAI Insured 10/13 at 100.00 N/R California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A: 5.500%, 6/01/21 6/14 at 100.00 A2 5.500%, 6/01/23 6/14 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A2 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 BBB Carlsbad, California, Limited Obligation Improvement Bonds, Assessment District 2002-01, Series 2005A, 5.150%, 9/02/29 3/13 at 100.00 N/R Coachella Valley Unified School District, Riverside County, California, Certificates of Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured 9/16 at 100.00 N/R Commerce Joint Power Financing Authority, California, Tax Allocation Bonds, Redevelopment Projects 2 and 3, Refunding Series 2003A, 5.000%, 8/01/28 – RAAI Insured 8/13 at 100.00 BBB Coronado Community Development Agency, California, Tax Allocation Bonds, Community Development Project, Series 2005, 5.000%, 9/01/30 – AMBAC Insured 9/15 at 100.00 AA– Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Series 2003, 5.000%, 9/01/33 – NPFG Insured 9/13 at 102.00 A– Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bonds Trust 2215: 13.361%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 13.361%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured 9/16 at 100.00 A– Hesperia Unified School District, San Bernardino County, California, Certificates of Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured 2/17 at 100.00 A– Indian Wells Redevelopment Agency, California, Tax Allocation Bonds, Consolidated Whitewater Project Area, Series 2003A, 5.000%, 9/01/20 – AMBAC Insured 9/13 at 100.00 BBB– Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: $ 5.000%, 9/01/26 9/16 at 100.00 N/R $ 5.125%, 9/01/36 9/16 at 100.00 N/R La Quinta Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, Series 2001, 5.000%, 9/01/21 – AMBAC Insured 3/13 at 101.00 A+ Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles Municipal Improvement Corporation, California, Lease Revenue Bonds, Police Headquarters, Series 2006A, 4.750%, 1/01/31 – FGIC Insured 1/17 at 100.00 A+ Murrieta, California, Special Tax Bonds, Community Facilities District 2000-2, The Oaks Improvement Area A, Series 2004A, 5.900%, 9/01/27 9/14 at 100.00 N/R National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Oakland Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Central District Redevelopment Project, Series 2003, 5.500%, 9/01/18 – FGIC Insured 3/13 at 100.00 A– Oakland State Building Authority, California, Lease Revenue Bonds, Elihu M. Harris State Office Building, Series 1998A, 5.000%, 4/01/23 – AMBAC Insured 10/12 at 100.00 A2 Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, Series 2001, 5.250%, 8/01/18 – AMBAC Insured 8/13 at 100.00 AA– Orange County, California, Special Tax Bonds, Community Facilities District 03-1 of Ladera Ranch, Series 2004A, 5.500%, 8/15/24 8/13 at 100.00 N/R Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, Refunding Series 2004A, 5.500%, 11/01/35 – NPFG Insured 11/14 at 102.00 A Panama-Buena Vista Union School District, California, Certificates of Participation, School Construction Project, Series 2006, 5.000%, 9/01/23 – NPFG Insured 9/16 at 100.00 A1 Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/12 at 101.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Series 1999, 0.000%, 8/01/23 – AMBAC Insured No Opt. Call A+ Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 A– Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– 65 Riverside Public Financing Authority, California, Revenue Bonds, Multiple Project Loans, Series 1991A, 8.000%, 2/01/18 2/13 at 100.00 N/R Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – AMBAC Insured 8/13 at 100.00 AA– Nuveen Investments 53 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA $ San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 7.000%, 8/01/33 2/21 at 100.00 BBB 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 3/13 at 100.00 AA San Jose Redevelopment Agency, California, Housing Set-Aside Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2010A-1, 5.500%, 8/01/35 8/20 at 100.00 A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2003, 4.900%, 8/01/33 – FGIC Insured 8/13 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 BBB 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 BBB Santa Ana Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2011A, 6.750%, 9/01/28 3/21 at 100.00 A+ Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 2003, 5.000%, 6/01/17 – NPFG Insured 6/13 at 100.00 A Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Vernon Redevelopment Agency, California, Tax Allocation Bonds, Industrial Redevelopment Project, Series 2005, 5.000%, 9/01/35 – NPFG Insured 9/15 at 100.00 BBB Washington Unified School District, Yolo County, California, Certificates of Participation, Series 2007, 5.125%, 8/01/37 – AMBAC Insured 8/17 at 100.00 A Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 5.7% (4.0% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (UB) 4/16 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 5.000%, 1/01/35 – NPFG Insured 1/13 at 100.00 BBB Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 5.875%, 1/15/29 1/14 at 101.00 BBB– Total Transportation U.S. Guaranteed – 6.4% (4.5% of Total Investments) (5) California Infrastructure and Economic Development Bank, Revenue Bonds, Claremont University Consortium, Series 2003, 5.125%, 10/01/24 (Pre-refunded 10/01/12) 10/12 at 100.00 Aa3 (5) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, North County Recycling Center, Series 1991A, 6.750%, 7/01/17 (ETM) 1/13 at 100.00 Aaa California State, General Obligation Bonds, Series 2003, 5.250%, 2/01/22 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AAA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ Imperial Irrigation District, California, Certificates of Participation, Electric System Revenue Bonds, Series 2003, 5.250%, 11/01/23 (Pre-refunded 11/01/13) – AGM Insured 11/13 at 100.00 AA– (5) $ Metropolitan Water District of Southern California, Water Revenue Bonds, Series 2004B-3, 5.000%, 10/01/29 (Pre-refunded 10/01/14) – NPFG Insured 10/14 at 100.00 AAA Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 6.000%, 8/01/26 – AGC Insured No Opt. Call AA+ (5) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 AA– (5) Southern California Public Power Authority, Revenue Bonds, Magnolia Power Project, Series 2003-1A, 5.000%, 7/01/20 (Pre-refunded 7/01/13) – AMBAC Insured 7/13 at 100.00 AA– (5) Total U.S. Guaranteed Utilities – 9.0% (6.3% of Total Investments) Anaheim Public Finance Authority, California, Revenue Refunding Bonds, Electric Generating System, Series 2002B, 5.250%, 10/01/18 – AGM Insured 10/12 at 100.00 AA– Anaheim Public Finance Authority, California, Second Lien Electric Distribution Revenue Bonds, Series 2004, 5.250%, 10/01/21 – NPFG Insured 10/14 at 100.00 AA– California Pollution Control Financing Authority, Revenue Bonds, San Diego Gas and Electric Company, Series 1991A, 6.800%, 6/01/15 (Alternative Minimum Tax) No Opt. Call Aa3 Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) 7/15 at 100.00 Aa3 Los Angeles, California, Sanitation Equipment Charge Revenue Bonds, Series 2004A, 5.000%, 2/01/22 – AMBAC Insured 2/14 at 100.00 AA Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.000%, 9/01/26 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/15 at 100.00 N/R Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue Bonds, Series 2010-1, 5.000%, 7/01/28 1/20 at 100.00 AA– Total Utilities Water and Sewer – 10.8% (7.6% of Total Investments) Burbank, California, Wastewater System Revenue Bonds, Series 2004A, 5.000%, 6/01/24 – AMBAC Insured 6/14 at 100.00 AA+ Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Indio Water Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 4/01/31 – AMBAC Insured 4/16 at 100.00 A Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.250%, 7/01/39 1/21 at 100.00 AA Madera Irrigation District, California, Water Revenue Refunding Bonds, Series 2008, 5.500%, 1/01/38 1/18 at 100.00 A– Orange County Sanitation District, California, Certificates of Participation, Tender Option Bond Trust 3020, 17.435%, 2/01/35 (IF) (4) 2/19 at 100.00 AAA Sacramento County Sanitation District Financing Authority, California, Revenue Refunding Bonds, Series 2001, 5.500%, 12/01/20 – AMBAC Insured No Opt. Call AA Nuveen Investments 55 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding Series 2010A, 5.250%, 5/15/25 5/20 at 100.00 AA $ San Francisco City and County Public Utilities Commission, California, Clean Water Revenue Refunding Bonds, Series 2003A: 5.250%, 10/01/19 – NPFG Insured 4/13 at 100.00 AA– 5.250%, 10/01/20 – NPFG Insured 4/13 at 100.00 AA– West Basin Municipal Water District, California, Certificates of Participation, Refunding Series 2008B, 5.000%, 8/01/28 – AGC Insured 8/18 at 100.00 AA– Total Water and Sewer $ Total Investments (cost $487,014,390) – 142.7% Floating Rate Obligations – (3.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (42.0)% (6) ) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.4%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 56 Nuveen Investments Nuveen California Quality Income Municipal Fund, Inc. NUC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.3% (3.5% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Alameda County Tobacco Asset Securitization Corporation, Series 2002, 5.750%, 6/01/29 11/12 at 100.00 BBB+ $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 11/12 at 100.00 Baa1 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 11/12 at 100.00 BBB Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.750%, 6/01/47 6/17 at 100.00 BB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 0.000%, 6/01/37 6/22 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 7.7% (5.2% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Tender Option Bond Trust 09-11B, 18.059%, 10/01/38 (IF) (4) 10/18 at 100.00 Aa1 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 5.000%, 11/01/30 11/15 at 100.00 A2 California Municipal Finance Authority, Revenue Bonds, University of La Verne, Series 2010A, 6.250%, 6/01/40 6/20 at 100.00 BBB+ California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.131%, 3/01/33 (IF) 3/18 at 100.00 Aa2 California State Public Works Board, Lease Revenue Refunding Bonds, Community Colleges Projects, Series 1996B, 5.625%, 3/01/19 – AMBAC Insured 3/13 at 100.00 A2 California State Public Works Board, Revenue Bonds, University of California – Davis Medical Center, Series 2004II-A, 5.000%, 11/01/23 – NPFG Insured 11/14 at 100.00 Aa2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB California Statewide Communities Development Authority, Charter School Revenue Bonds, Rocketship 4 – Mosaic Elementary Charter School, Series 2011A, 8.500%, 12/01/41 12/21 at 100.00 N/R San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/34 9/15 at 102.00 Baa3 University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A, 5.000%, 5/15/33 – AMBAC Insured 5/13 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 31.3% (21.1% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Sansum-Santa Barbara Medical Foundation Clinic, Series 2002A, 5.500%, 4/01/21 11/12 at 100.00 A– California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, St. Joseph Health System, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 AA– Nuveen Investments 57 Nuveen California Quality Income Municipal Fund, Inc. (continued) NUC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– $ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007: 5.250%, 2/01/27 2/17 at 100.00 BBB 5.250%, 2/01/46 2/17 at 100.00 BBB California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 2011A, 6.000%, 8/15/42 8/20 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.250%, 7/01/30 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 3/01/41 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3108, Series 2003A, 5.000%, 8/15/38 – AMBAC Insured (UB) (4) 8/17 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.234%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A: 5.000%, 12/01/22 12/15 at 100.00 BBB 5.000%, 12/01/23 12/15 at 100.00 BBB Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010, 5.375%, 3/15/36 3/20 at 100.00 A+ Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 5.250%, 1/01/42 1/21 at 100.00 A Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 6.000%, 12/01/40 12/21 at 100.00 AA Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Baa3 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 6.500%, 1/01/41 1/21 at 100.00 A Total Health Care Housing/Multifamily – 2.2% (1.5% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ Independent Cities Lease Finance Authority, California, Revenue Bonds, Morgan Hill, Hacienda Valley Mobile Home Park, Series 2004A, 5.950%, 11/15/39 11/14 at 100.00 N/R $ Oceanside, California, Mobile Home Park Revenue Bonds, Laguna Vista Mobile Estates Acquisition Project, Series 1998, 5.800%, 3/01/28 3/13 at 100.00 N/R Yolo County Housing Authority, California, Revenue Refunding Bonds, Russell Park Apartments, Series 1992A, 7.000%, 11/01/14 11/12 at 100.00 A3 Total Housing/Multifamily Housing/Single Family – 5.3% (3.6% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 5.050%, 2/01/29 (Alternative Minimum Tax) 2/17 at 100.00 BBB California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 BBB California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006M, 4.625%, 8/01/26 (Alternative Minimum Tax) 2/16 at 100.00 BBB Total Housing/Single Family Tax Obligation/General – 22.8% (15.4% of Total Investments) Alvord Unified School District, Riverside County, California, General Obligation Bonds, 2007 Election Series 2011B, 0.000%, 8/01/41 – AGM Insured No Opt. Call AA– California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 6.000%, 3/01/33 3/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 9/01/41 9/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012: 5.250%, 2/01/28 No Opt. Call A1 5.000%, 4/01/42 4/22 at 100.00 A1 30 California, General Obligation Bonds, Series 2000, 5.500%, 6/01/25 11/12 at 100.00 A1 Hartnell Community College District, California, General Obligation Bonds, Series 2006A-1, 5.000%, 6/01/29 – AGM Insured (UB) 6/16 at 100.00 Aa2 Long Beach Community College District, California, General Obligation Bonds, Series 2005B, 5.000%, 5/01/30 – FGIC Insured 5/15 at 100.00 Aa2 Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured 8/15 at 100.00 AA+ Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, Series 2005, 5.000%, 7/01/27 – NPFG Insured 7/15 at 100.00 AA– San Diego Unified School District, San Diego County, California, General Obligation Bonds, Series 2003E, 5.250%, 7/01/21 – AGM Insured 7/13 at 101.00 Aa2 San Joaquin Delta Community College District, California, General Obligation Bonds, Series 2005A, 5.000%, 8/01/29 – AGM Insured 8/15 at 100.00 Aa2 Southwestern Community College District, San Diego County, California, General Obligation Bonds, Election of 2008, Series 2011C, 5.250%, 8/01/36 8/21 at 100.00 Aa2 Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total Tax Obligation/General Nuveen Investments 59 Nuveen California Quality Income Municipal Fund, Inc. (continued) NUC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 32.9% (22.2% of Total Investments) $ Bell Community Housing Authority, California, Lease Revenue Bonds, Series 2005, 5.000%, 10/01/36 – AMBAC Insured 10/15 at 100.00 N/R $ Burbank Public Financing Authority, California, Revenue Bonds, West Olive Redevelopment Project, Series 2002, 5.125%, 12/01/22 – AMBAC Insured 12/12 at 100.00 BBB+ California State Public Works Board, Lease Revenue Bonds, Department of General Services, Capital East End Project, Series 2002A, 5.250%, 12/01/16 – AMBAC Insured 12/12 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Series 2002C, 5.250%, 3/01/21 – AMBAC Insured 11/12 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A, 5.500%, 6/01/20 6/14 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A2 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 BBB Coachella Valley Unified School District, Riverside County, California, Certificates of Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured 9/16 at 100.00 N/R Commerce Community Development Commission, California, Tax Allocation Refunding Bonds, Merged Area Development Projects 2 and 3, Series 1998A: 5.650%, 8/01/18 2/13 at 100.00 N/R 5.700%, 8/01/28 2/13 at 100.00 N/R Commerce Joint Power Financing Authority, California, Tax Allocation Bonds, Redevelopment Projects 2 and 3, Refunding Series 2003A, 5.000%, 8/01/28 – RAAI Insured 8/13 at 100.00 BBB Coronado Community Development Agency, California, Tax Allocation Bonds, Community Development Project, Series 2005, 5.000%, 9/01/30 – AMBAC Insured 9/15 at 100.00 AA– Corona-Norco Unified School District, Riverside County, California, Special Tax Bonds, Community Facilities District 98-1, Series 2003, 5.500%, 9/01/33 – NPFG Insured 9/13 at 100.00 BBB Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Refunding Series 2001, 5.000%, 9/01/31 – NPFG Insured 3/13 at 101.00 A– 5 Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Series 2003, 5.000%, 9/01/33 – NPFG Insured 9/13 at 102.00 A– Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 4/13 at 100.00 A– Fremont, California, Special Tax Bonds, Community Facilities District 1, Pacific Commons, Series 2005, 6.300%, 9/01/31 3/13 at 100.00 N/R Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured 6/15 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bonds Trust 2215: 13.361%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 13.361%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1: 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Los Angeles Community Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Bunker Hill Redevelopment Project, Series 2004L, 5.100%, 3/01/19 3/13 at 100.00 BBB– $ National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 A– Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured No Opt. Call BBB Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, Refunding Series 2004A, 5.500%, 11/01/35 – NPFG Insured 11/14 at 102.00 A Panama-Buena Vista Union School District, California, Certificates of Participation, School Construction Project, Series 2006, 5.000%, 9/01/24 – NPFG Insured 9/16 at 100.00 A1 Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Redding Redevelopment Agency, California, Tax Allocation Bonds, Canby-Hilltop-Cypress Area Project, Series 2003A: 5.000%, 9/01/17 – NPFG Insured 9/13 at 100.00 A 5.000%, 9/01/20 – NPFG Insured 9/13 at 100.00 A Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 A– Richmond Joint Powers Financing Authority, California, Tax Allocation Bonds, Series 2003A, 5.250%, 9/01/22 – NPFG Insured 9/13 at 100.00 A Riverside County Redevelopment Agency, California, Interstate 215 Corridor Redevelopment Project Area Tax Allocation Bonds, Series 2010E, 6.500%, 10/01/40 10/20 at 100.00 A– Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 BBB Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 A– Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – AMBAC Insured 8/13 at 100.00 AA– Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, 300 Richards Boulevard Building Acquisition, Series 2006C, 5.000%, 12/01/36 – AMBAC Insured 12/16 at 100.00 Aa3 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 7.000%, 8/01/33 2/21 at 100.00 BBB 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 3/13 at 100.00 AA San Jose Redevelopment Agency, California, Housing Set-Aside Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2010A-1, 5.500%, 8/01/35 8/20 at 100.00 A Nuveen Investments 61 Nuveen California Quality Income Municipal Fund, Inc. (continued) NUC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2003, 4.900%, 8/01/33 – FGIC Insured 8/13 at 100.00 BBB $ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2004A, 4.440%, 8/01/17 – NPFG Insured No Opt. Call BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 BBB Santa Ana Community Redevelopment Agency, Orange County, California, Tax Allocation Refunding Bonds, South Main Street Redevelopment, Series 2003B, 5.000%, 9/01/19 – FGIC Insured 9/13 at 100.00 A Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Temecula Redevelopment Agency, California, Redevelopment Project 1 Tax Allocation Housing Bonds Series 2011A, 7.000%, 8/01/39 8/21 at 100.00 A Washington Unified School District, Yolo County, California, Certificates of Participation, Series 2007, 5.125%, 8/01/37 – AMBAC Insured 8/17 at 100.00 A Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 5.3% (3.6% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (UB) 4/16 at 100.00 AA Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2008, Trust 3211, 13.453%, 10/01/32 (IF) 4/18 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 5.875%, 1/15/29 1/14 at 101.00 BBB– Orange County Transportation Authority, California, Toll Road Revenue Bonds, 91 Express Lanes Project, Series 2003A, 5.000%, 8/15/20 – AMBAC Insured 8/13 at 100.00 A1 Total Transportation U.S. Guaranteed – 23.5% (15.8% of Total Investments) (5) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, North County Recycling Center, Series 1991A, 6.750%, 7/01/17 (ETM) 1/13 at 100.00 Aaa California State University, Systemwide Revenue Bonds, Series 2002A: 5.000%, 11/01/20 (Pre-refunded 11/01/12) – AMBAC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/20 (Pre-refunded 11/01/12) – AMBAC Insured 11/12 at 100.00 Aa2 (5) California State, General Obligation Bonds, Series 2004, 5.125%, 2/01/27 (Pre-refunded 2/01/14) 2/14 at 100.00 AAA California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, Pooled Financing Program, Series 2004A, 5.250%, 10/01/24 (Pre-refunded 10/01/13) – AGM Insured 10/13 at 101.00 AA– (5) California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 (Pre-refunded 7/01/14) 7/14 at 100.00 Aaa Coast Community College District, Orange County, California, General Obligation Refunding Bonds, Series 2003A, 5.000%, 8/01/22 (Pre-refunded 8/01/13) – NPFG Insured 8/13 at 100.00 AA– (5) Compton Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2003A, 5.375%, 9/01/19 (Pre-refunded 9/01/13) – NPFG Insured 9/13 at 100.00 BBB (5) Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, Franciscan Mobile Home Park Project, Series 2002A, 5.850%, 12/15/32 (Pre-refunded 12/15/13) 12/13 at 102.00 A (5) Goleta Water District, California, Certificates of Participation Revenue Bonds, Series 2003: 5.250%, 12/01/20 (Pre-refunded 12/01/13) 12/13 at 100.00 BBB (5) 5.250%, 12/01/21 (Pre-refunded 12/01/13) 12/13 at 100.00 BBB (5) 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ Los Angeles County Metropolitan Transportation Authority, California, Proposition A First Tier Senior Sales Tax Revenue Bonds, Series 2003A, 5.000%, 7/01/16 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AAA $ Los Angeles Unified School District, California, General Obligation Bonds, Series 2003F, 5.000%, 7/01/17 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 Aa2 (5) Moreno Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2004A, 5.250%, 8/01/24 (Pre-refunded 8/01/14) – AGM Insured 8/14 at 100.00 AA– (5) San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home Mortgage Revenue Bonds, Series 1989A, 7.750%, 11/01/14 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Series 2002A, 5.000%, 11/01/19 (Pre-refunded 11/01/12) – NPFG Insured 11/12 at 100.00 AA– (5) San Ramon Valley Unified School District, Contra Costa County, California, General Obligation Bonds, Series 2003, 5.000%, 8/01/23 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 Aa1 (5) South Pasadena Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2003A, 5.000%, 8/01/22 (Pre-refunded 8/01/13) – FGIC Insured 8/13 at 100.00 AA (5) Southern California Public Power Authority, Revenue Bonds, Magnolia Power Project, Series 2003-1A, 5.000%, 7/01/20 (Pre-refunded 7/01/13) – AMBAC Insured 7/13 at 100.00 AA– (5) Turlock Public Finance Authority, California, Sewer Revenue Bonds, Series 2003A: 5.000%, 9/15/19 (Pre-refunded 9/15/13) – FGIC Insured 9/13 at 100.00 AA (5) 5.000%, 9/15/20 (Pre-refunded 9/15/13) – FGIC Insured 9/13 at 100.00 AA (5) Total U.S. Guaranteed Utilities – 3.4% (2.3% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.000%, 11/15/35 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) 7/15 at 100.00 AA– Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/15 at 100.00 N/R Merced Irrigation District, California, Revenue Certificates of Participation, Electric System Project, Series 2003, 5.700%, 9/01/36 9/13 at 102.00 Baa3 Total Utilities Water and Sewer – 8.6% (5.8% of Total Investments) California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, Pooled Financing Program, Series 2004A, 5.250%, 10/01/24 – AGM Insured 10/13 at 101.00 AA– Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates of Participation, Tender Option Bond Trust 3220, 14.426%, 7/01/28 (IF) 7/18 at 100.00 AA+ Goleta Water District, California, Certificates of Participation Revenue Bonds, Series 2003: 5.250%, 12/01/20 12/13 at 100.00 A 5.250%, 12/01/21 12/13 at 100.00 A 5.250%, 12/01/22 – NPFG Insured 12/13 at 100.00 A Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Indio Water Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 4/01/31 – AMBAC Insured 4/16 at 100.00 A Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option Bond Trust 09-8B, 17.929%, 7/01/35 (IF) (4) 7/19 at 100.00 AAA Nuveen Investments 63 Nuveen California Quality Income Municipal Fund, Inc. (continued) NUC Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding Series 2010A, 5.250%, 5/15/27 5/20 at 100.00 AA $ San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Series 2012A, 5.000%, 11/01/43 5/22 at 100.00 AA– Total Water and Sewer $ Total Investments (cost $483,854,893) – 148.3% Floating Rate Obligations – (6.9)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (43.6)% (6) ) Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.4%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 64 Nuveen Investments Statement of Assets & Liabilities August 31, 2012 (Unaudited) California Value (NCA ) California Value 2 (NCB ) California Performance Plus (NCP ) California Opportunity (NCO ) Assets Investments, at value (cost $238,391,956, $45,637,039, $265,950,952 and $162,952,184, respectively) $ Cash Receivables: Interest Investments sold — Deferred assets: Directors’/Trustees’ compensation — — Offering costs — — Other assets Total assets Liabilities Cash overdraft — Floating rate obligations — Unrealized depreciation on forward swaps — — — Common share dividends payable Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — Accrued expenses: Management fees Directors’/Trustees’ fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Preferred N/A N/A N/A – Fund is not authorized to issue Preferred shares. See accompanying notes to financial statements. Nuveen Investments 65 Statement of Assets & Liabilities (continued) August 31, 2012 (Unaudited) California California California Investment Quality Select Quality Quality Income (NQC ) (NVC ) (NUC ) Assets Investments, at value (cost $290,304,698, $487,114,390 and $483,854,893, respectively) $ $ $ Cash — — Receivables: Interest Investments sold — Deferred assets: Directors’/Trustees’ compensation Offering costs Other assets Total assets Liabilities Cash overdraft — Floating rate obligations Unrealized depreciation on forward swaps — — — Common share dividends payable Variable Rate Demand Preferred (VRDP) Shares, at liquidation value Accrued expenses: Management fees Directors’/Trustees’ fees Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Preferred See accompanying notes to financial statements. 66 Nuveen Investments Statement of Operations Six Months Ended August 31, 2012 (Unaudited) California California California California Value Value 2 Performance Plus Opportunity (NCA ) (NCB ) (NCP ) (NCO ) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs — Liquidity fees — — Remarketing fees — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports - printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) Forward swaps — ) — — Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — — — Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common Shares from operations $ See accompanying notes to financial statements. Nuveen Investments 67 Statement of Operations (continued) Six Months Ended August 31, 2012 (Unaudited) California California California Investment Quality Select Quality Quality Income (NQC ) (NVC ) (NUC ) Investment Income $ $ $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees Remarketing fees Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports - printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) ) ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Forward swaps — — — Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — — — Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common Shares from operations $ $ $ See accompanying notes to financial statements. 68 Nuveen Investments Statement of Changes in Net Assets (Unaudited) California Value (NCA) California Value 2 (NCB) California Performance Plus (NCP) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) Forward swaps — — ) — — — Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — — ) — — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — — ) — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 69 Statement of Changes in Net Assets (Unaudited) (continued) California Opportunity (NCO) California Investment Quality (NQC) California Select Quality (NVC) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) ) Forward swaps — ) — Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 70 Nuveen Investments California Quality Income (NUC) Six Months Year Ended Ended 8/31/12 2/29/12 Operations Net investment income (loss) $ $ Net realized gain (loss) from: Investments ) Forward swaps — — Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) ) From accumulated net realized gains — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ $ Undistributed (Over-distribution of) net investment income at the end of period $ $ See accompanying notes to financial statements. Nuveen Investments 71 Statement of Cash Flows Six Months Ended August 31, 2012 (Unaudited) California California California Performance Plus Opportunity Investment Quality (NCP ) (NCO ) (NQC ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) ) ) (Increase) Decrease in: Receivable for interest ) ) ) Receivable for investments sold Deferred Directors’/Trustees’ compensation ) — ) Other assets ) Increase (Decrease) in: Payable for investments purchased ) ) ) Accrued management fees Accrued Directors’/Trustees’ fees ) Accrued other expenses ) Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) ) — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Cash overdraft balance — — Floating rate obligations ) — ) Payable for offering costs ) ) ) Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the End of Period $ $ $ — Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions as follows: California California California Performance Plus Opportunity Investment Quality (NCP ) (NCO ) (NQC ) $ $ $ Cash paid for interest (excluding amortization of offering costs) was as follows: California California California Performance Plus Opportunity Investment Quality (NCP ) (NCO ) (NQC ) $ $ $ See accompanying notes to financial statements. 72 Nuveen Investments California California Select Quality Quality Income (NVC ) (NUC ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) Deferred Directors’/Trustees’ compensation ) ) Other assets Increase (Decrease) in: Payable for investments purchased ) ) Accrued management fees Accrued Directors’/Trustees’ fees Accrued other expenses Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) Taxes paid on undistributed capital gains ) — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) ) Increase (Decrease) in: Cash overdraft balance — Floating rate obligations ) ) Payable for offering costs ) ) Cash distributions paid to Common shareholders ) ) Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning of period Cash at the End of Period $ — $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions as follows: California California Select Quality Quality Income (NVC ) (NUC ) $ $ Cash paid for interest (excluding amortization of offering costs) was as follows: California California Select Quality Quality Income (NVC ) (NUC ) $ $ See accompanying notes to financial statements. Nuveen Investments 73 Financial Highlights (Unaudited) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Offering Costs Ending Common Share Net Asset Value Ending Market Value California Value (NCA) Year Ended 2/28–2/29: 2013(f) $ ) $ — $ ) $ — $ — $ $ ) — ) — — ) — ) — ) — — ) — ) — — 2009(c) — — Year Ended 8/31: ) — — ) — — California Value 2 (NCB) Year Ended 2/28–2/29: 2013(f) ) — ) — — ) ) ) — — ) — ) ) ) — — 2010(d) — ) (a) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 74 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(b) Based on Market Value (a) Based on Common Share Net Asset Value (a) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ %* %* 11 % 8 ) ) 14 6 ) ) * * 12 22 8 * * 3 4 ) ) 5 * * 10 (b) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (c) For the six months ended February 28, 2009. (d) For the period April 28, 2009 (commencement of operations) through February 28, 2010. (e) The expense ratios reflect, among other things, the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, as described in Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities, as follows: California Value (NCA) Year Ended 2/28–2/29: 2013(f) %* 2009(c) * Year Ended 8/31: California Value 2 (NCB) Year Ended 2/28–2/29: 2013(f) — %* — — 2010(d) — (f) For the six months ended August 31, 2012. * Annualized. See accompanying notes to financial statements. Nuveen Investments 75 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value California Performance Plus (NCP) Year Ended 2/28–2/29: 2013(g) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) — ) — ) ) — ) ) — ) — ) ) ) — ) — ** 2009(e) — ** Year Ended 8/31: ) — ) — California Opportunity (NCO) Year Ended 2/28–2/29: 2013(g) — — ) — ) — — — ) — ) — ) — ** — ) ) — ) — ) — ) — ) — ** 2009(e) — ** Year Ended 8/31: ) — ) ) — ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 76 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c)(d) Based Ending on Net Based Common Assets on Share Net Applicable Net Portfolio Market Asset to Common Investment Turnover Value (b) Value (b) Shares (000 ) Expenses (f) Income (Loss) Rate % % $ %* %* 5 % 10 ) 15 3 ) ) * * 6 ) 11 18 * * 10 12 ) 18 5 ) ) * * 4 ) 8 ) 10 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”) and/or VRDP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) For the six months ended February 28, 2009. (f) The expense ratios reflect, among other things, all interest expense and other costs related to VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: California Performance Plus (NCP) Year Ended 2/28–2/29: 2013(g) %* 2009(e) * Year Ended 8/31: California Opportunity (NCO) Year Ended 2/28–2/29: 2013(g) %* 2009(e) * Year Ended 8/31: (g) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. See accompanying notes to financial statements. Nuveen Investments 77 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value California Investment Quality (NQC) Year Ended 2/28–2/29: 2013(g) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) — ) — ) ) — ) ) — ) — ) ) ) — ) — 2009(e) — Year Ended 8/31: ) ) — ** ) ) ) — ) — California Select Quality (NVC) Year Ended 2/28–2/29: 2013(g) — — ) — ) — — — ) — ) — ) ) — ) ) — ) — ) ) ) — ) — ** 2009(e) — ** Year Ended 8/31: ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 78 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c)(d) Based Ending on Net Based Common Assets on Share Net Applicable Net Portfolio Market Asset to Common Investment Turnover Value (b) Value (b) Shares (000 ) Expenses (f) Income (Loss) Rate % % $ %* %* 9 % 11 ) 16 11 ) ) * * 6 15 ) 12 * * 8 16 ) ) 17 10 ) ) * * 6 ) 13 ) 16 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or VRDP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) For the six months ended February 28, 2009. (f) The expense ratios reflect, among other things, all interest expense and other costs related to VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: California Investment Quality (NQC) Year Ended 2/28–2/29: 2013(g) %* 2009(e) * Year Ended 8/31: California Select Quality (NVC) Year Ended 2/28–2/29: 2013(g) %* 2009(e) * Year Ended 8/31: (g) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. See accompanying notes to financial statements. Nuveen Investments 79 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value California Quality Income (NUC) Year Ended 2/28–2/29: 2013(g) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) — ) — ) ) — ) — ) — ) ) ) — ) — ** 2009(e) — ** Year Ended 8/31: ) ) — ) — ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 80 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c)(d) Based Ending on Net Based Common Assets on Share Net Applicable Net Portfolio Market Asset to Common Investment Turnover Value (b) Value (b) Shares (000 ) Expenses (f) Income (Loss) Rate % % $ %* %* 5 % 11 ) 16 11 ) ) * * 6 ) 10 ) 16 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or VRDP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) For the six months ended February 28, 2009. (f) The expense ratios reflect, among other things, all interest expense and other costs related to VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: California Quality Income (NUC) Year Ended 2/28–2/29: 2013(g) %* 2009(e) * Year Ended 8/31: (g) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. See accompanying notes to financial statements. Nuveen Investments 81 Financial Highlights (Unaudited) (continued) ARPS at the End of Period VRDP Shares at the End of Period Aggregate Aggregate Amount Liquidation Asset Amount Liquidation Asset Outstanding Value Coverage Outstanding Value Coverage Per Share Per Share Per Share Per Share California Performance Plus (NCP) Year Ended 2/28–2/29: 2013(f) $ — $ — $ — $ $ $ — 2009(e) — — — Year Ended 8/31: — California Opportunity (NCO) Year Ended 2/28–2/29: 2013(f) — 2009(e) — — — Year Ended 8/31: — California Investment Quality (NQC) Year Ended 2/28–2/29: 2013(f) — 2009(e) — — — Year Ended 8/31: — California Select Quality (NVC) Year Ended 2/28–2/29: 2013(f) — 2009(e) — — — Year Ended 8/31: — 82 Nuveen Investments ARPS at the End of Period VRDP Shares at the End of Period Aggregate Aggregate Amount Liquidation Asset Amount Liquidation Asset Outstanding Value Coverage Outstanding Value Coverage Per Share Per Share Per Share Per Share California Quality Income (NUC) Year Ended 2/28–2/29: 2013(f) $ — $ — $ — $ $ $ — 2009(e) — — — Year Ended 8/31: — (e) For the six months ended February 28, 2009. (f) For the six months ended August 31, 2012. See accompanying notes to financial statements. Nuveen Investments 83 Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies General Information The funds covered in this report and their corresponding Common share stock exchange symbols are Nuveen California Municipal Value Fund, Inc. (NCA), Nuveen California Municipal Value Fund 2 (NCB), Nuveen California Performance Plus Municipal Fund, Inc. (NCP), Nuveen California Municipal Market Opportunity Fund, Inc. (NCO), Nuveen California Investment Quality Municipal Fund, Inc. (NQC), Nuveen California Select Quality Municipal Fund, Inc. (NVC) and Nuveen California Quality Income Municipal Fund, Inc. (NUC) (each a “Fund” and collectively, the “Funds”). Common shares of California Value (NCA), California Performance Plus (NCP), California Opportunity (NCO), California Investment Quality (NQC), California Select Quality (NVC) and California Quality Income (NUC) are traded on the New York Stock Exchange (“NYSE”) while Common shares of California Value 2 (NCB) are traded on the NYSE MKT (formerly known as NYSE Amex). The Funds are registered under the Investment Company Act of 1940, as amended, as closed-end, registered investment companies. Each Fund seeks to provide current income exempt from both regular federal and California state income taxes by investing primarily in a portfolio of municipal obligations issued by state and local government authorities within the state of California or certain U.S. territories. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds and forward interest rate swap contracts are provided by a pricing service approved by the Funds’ Board of Directors/Trustees. These securities are generally classified as Level 2 for fair value measurement purposes. The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity, provided by Nuveen Fund Advisors, Inc. (“the Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Directors/Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Directors/Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. 84 Nuveen Investments Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. At August 31, 2012, there where no such outstanding purchase commitments in any of the Funds. Investment Income Interest income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal and California state income taxes, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to Common shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Auction Rate Preferred Shares Each Fund, except California Value (NCA) and California Value 2 (NCB), is authorized to issue Auction Rate Preferred Shares (“ARPS”). As of February 28, 2011, the Funds redeemed all of their outstanding ARPS, at liquidation value. Variable Rate Demand Preferred Shares The following Funds have issued and outstanding Series 1 Variable Rate Demand Preferred (“VRDP”) Shares, with a $100,000 liquidation value per share. California Performance Plus (NCP), California Opportunity (NCO), California Investment Quality (NQC), California Select Quality (NVC) and California Quality Income (NUC) issued their VRDP Shares in a privately negotiated offering. Proceeds of each Fund’s offering were used to redeem all, or a portion of, the remainder of each Fund’s outstanding ARPS. The VRDP Shares were offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933. As of August 31, 2012, the number of VRDP Shares outstanding and maturity date for each Fund are as follows: California Performance Plus (NCP ) California Opportunity (NCO ) California Investment Quality (NQC ) California Select Quality (NVC ) California Quality Income (NUC ) Shares outstanding Maturity December 1, 2040 March 1, 2040 December 1, 2040 August 1, 2040 August 1, 2040 Nuveen Investments 85 Notes to Financial Statements (Unaudited) (continued) VRDP Shares include a liquidity feature that allows VRDP shareholders to have their shares purchased by a liquidity provider with whom each Fund has contracted in the event that purchase orders for VRDP Shares in a remarketing are not sufficient in number to be matched with the sale orders in that remarketing. Each Fund is required to redeem any VRDP Shares that are still owned by the liquidity provider after six months of continuous, unsuccessful remarketing. Each Fund pays an annual remarketing fee of .10% on the aggregate principal amount of all VRDP Shares outstanding. Each Fund’s VRDP Shares have successfully remarketed since issuance. Dividends on the VRDP Shares (which are treated as interest payments for financial reporting purposes) are set weekly at a rate established by a remarketing agent; therefore, the market value of the VRDP Shares is expected to approximate its liquidation value. If remarketings for VRDP Shares are continuously unsuccessful for six months, the maximum rate is designed to escalate according to a specified schedule in order to enhance the remarketing agent’s ability to successfully remarket the VRDP Shares. Subject to certain conditions, VRDP Shares may be redeemed, in whole or in part, at any time at the option of each Fund. Each Fund may also redeem certain of the VRDP Shares if the Fund fails to maintain certain asset coverage requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The average liquidation value outstanding and annualized dividend rate of VRDP Shares for each Fund during the six months ended August 31, 2012, were as follows: California Performance Plus (NCP ) California Opportunity (NCO ) California Investment Quality (NQC ) California Select Quality (NVC ) California Quality Income (NUC ) Average liquidation value outstanding $ Annualized dividend rate % For financial reporting purposes only, the liquidation value of VRDP Shares is recognized as a liability on the Statement of Assets and Liabilities. Unpaid dividends on VRDP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities, when applicable. Dividends paid on the VRDP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. In addition to interest expense, each Fund also pays a per annum liquidity fee to the liquidity provider as well as a remarketing fee, which are recognized as “Liquidity fees” and “Remarketing fees”, respectively, on the Statement of Operations. Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. During the six months ended August 31, 2012, each Fund invested in externally-deposited inverse floaters and/or self-deposited inverse floaters. Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain 86 Nuveen Investments circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. At August 31, 2012, each Fund’s maximum exposure to externally-deposited Recourse Trusts was as follows: California Value (NCA ) California Value 2 (NCB ) California Performance Plus (NCP ) California Opportunity (NCO ) California Investment Quality (NQC ) California Select Quality (NVC ) California Quality Income (NUC ) Maximum exposure to Recourse Trusts $ — $ — $ $ — $ — $ $ The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters for the following Funds during the six months ended August 31, 2012, were as follows: California Value (NCA ) California Performance Plus (NCP ) California Opportunity (NCO ) California Investment Quality (NQC ) California Select Quality (NVC ) California Quality Income (NUC ) Average floating rate obligations outstanding $ Average annual interest rate and fees % Forward Swap Contracts Each Fund is authorized to enter into forward interest rate swap contracts consistent with their investment objectives and policies to reduce, increase or otherwise alter its risk profile or to alter its portfolio characteristics (i.e. duration, yield curve positioning and credit quality). Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Each Fund’s use of forward interest rate swap transactions is intended to help the Fund manage its overall interest rate sensitivity, either shorter or longer, generally to more closely align the Fund’s interest rate sensitivity with that of the broader market. Forward interest rate swap transactions involve each Fund’s agreement with a counterparty to pay, in the future, a fixed or variable rate payment in exchange for the counterparty paying the Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the “effective date”). The amount of the payment obligation is based on the notional amount of the swap contract and the termination date of the swap (which is akin to a bond’s maturity). The value of a Fund’s swap commitment would increase or decrease based primarily on the extent to which long-term interest rates for bonds having a maturity of the swap’s termination date increases or decreases. Forward interest rate swap contracts are valued daily. The net amount recorded on these transactions for each counterparty is recognized on the Statement of Assets and Liabilities as a component of “Unrealized appreciation or depreciation on forward swaps” with the change during the fiscal period recognized on the Statement of Operations as a component of “Change in net unrealized appreciation (depreciation) of forward swaps.” Each Fund may terminate a swap contract prior to the effective date, at which point a realized gain or loss is recognized. When a forward swap is terminated, it ordinarily does not involve the delivery of securities or other underlying assets or principal, but rather is settled in cash on a net basis. Net realized gains and losses during the fiscal period are recognized on the Statement of Operations as a component of “Net realized gain (loss) from forward swaps.” Each Fund intends, but is not obligated, to terminate its forward swaps before the effective date. Accordingly, the risk of loss with respect to the swap counterparty on such transactions is limited to the credit risk associated with a counterparty failing to honor its commitment to pay any realized gain to the Fund upon termination. During the six months ended August 31, 2012, California Value 2 (NCB) invested in forward interest rate swap transactions to reduce the sensitivity of the Funds to movements in U.S. interest rates. California Value 2 (NCB) also invested in forward interest rate swap transactions to manage the duration of the Fund’s portfolio. The average notional amount of forward interest rate swap contracts outstanding during the six months ended August 31, 2012, was as follows: California Value 2 (NCB ) Average notional amount of forward interest rate swap contracts outstanding* $ *
